Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

REAL ESTATE PURCHASE

 

AND SALE AGREEMENT

 

by and between

 

PEARLMARK BROADREACH 1999, L.L.C.

 

 

and

 

FSP 1999 BROADWAY LLC

 

 

Dated as of April 3, 2013

 

for

 

1999 Broadway and 2099 Welton Street, Denver, Colorado

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

 

    Page       1. AGREEMENT FOR PURCHASE AND SALE. 1 2. PURCHASE PRICE. 2 3.
EARNEST MONEY. 2 4. CLOSING. 3 5. ESCROW. 3 6. TITLE COMMITMENT. 3 7. SURVEY. 4
8. REPRESENTATIONS AND WARRANTIES. 5 9. SELLER’S COVENANTS. 8 10. APPROVAL DATE.
10 11. DELIVERY OF DOCUMENTS. 13 12. FIRE OR CASUALTY. 16 13. CONDEMNATION. 17
14. ADJUSTMENTS AND PRORATIONS. 17 15. CLOSING COSTS. 20 16. POSSESSION. 20 17.
DEFAULT. 20 18. NOTICES. 22 19. BROKERS. 22 20. LEASING COSTS AND MANAGEMENT. 22
21. “AS IS” SALE. 23 22. ASSIGNMENT. 24 23. MISCELLANEOUS. 25

 

i

 

Exhibits

 

A - Legal Description of Land B - List of Equipment, Fixtures and Personal
Property C - Security Deposits D - List of Contracts E - List of Licenses F -
Escrow Instructions G-1 - Special Warranty Deed G-2 - Bill of Sale G-3 -
Assignment of Contracts, Licenses, and Leases G-4 - Novation Agreement H -
Disclosure of Lease Matters/Pending Commissions I-1 - Tenant Estoppel
Certificate I-2 - Seller’s Estoppel Certificate J - Recertification of
Representations and Warranties K - Form of Tenant Notification Letter

 

Schedule 8 – Disclosure

ii

 

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

Summary Statement

 

This Summary Statement is attached to and made a part of that certain Real
Estate Purchase and Sale Agreement by and between the Seller and Purchaser
referenced below.

1. DATE OF AGREEMENT: April 3, 2013 2. SELLER: PEARLMARK BROADREACH 1999, L.L.C.
3. PURCHASER: FSP 1999 BROADWAY LLC 4. PROPERTY DESCRIPTION:     a) Address:
1999 Broadway and 2099 Welton Street, Denver, Colorado         b) Nature of
Improvements: Multi-story office and parking facilities 5. PURCHASE PRICE:
$183,000,000 6. INITIAL EARNEST MONEY: $2,000,000 7. ADDITIONAL EARNEST MONEY:
$2,000,000 8. APPROVAL DATE: Thirty (30) days after the Date of Agreement 9.
CLOSING DATE: July 1, 2013 10. TITLE COMPANY: First American Title Insurance
Company     30 North LaSalle Street     Suite 310     Chicago, IL  60606    
Phone:  (312) 917-7220     Fax:  (312) 553-0480     Attn:  Jim McIntosh    
jmcintosh@firstam.com

 

iii

 

 

11. PURCHASER’S ADDRESS: c/o Franklin Street Properties Corp.     401 Edgewater
Place, Suite 200     Wakefield, Massachusetts 01880-6210     Fax: 781-246-2807  
  Attn: Jeffrey B. Carter     jcarter@franklinstreetproperties.com          
with a copy to:           Venable LLP     1270 Avenue of the Americas     New
York, NY 10020     Fax: 212-307-5598     Attn: Brian N. Gurtman, Esq.    
bgurtman@venable.com       12. SELLER’S ADDRESS: c/o Pearlmark Real Estate
Partners, L.L.C.     200 West Madison Street, Suite 3200     Chicago, IL  60606
    Phone:  (312) 499-1914     Fax:  (312) 499-1901     Attn:  Matt Haley    
mhaley@pearlmarkrealestate.com           Broadreach Capital Partners     248
Homer Avenue     Palo Alto, CA  94301     Fax:  650-331-2541    
Phone:  650-331-2511     Attn:  Gene Payne     gpayne@broadreachcp.com          
Equity West Investment Partners     1999 Broadway Street     Suite 3250    
Denver CO 80202     Attn: David H. Naus     303-573-0100      303-573-0101 fax  
  dnaus@equitywest.net

 

 

iv

 

 

    with a copy to:           Drane Freyer & Lapins Limited     200 West Madison
Street, Suite 3200     Chicago, IL  60606     Phone:  (312) 827-7102     Fax:
(312) 827-7111     Attn:  Wendy Freyer     wfreyer@dfllaw.com       13. BROKER:
Cushman & Wakefield (“Seller’s Broker”)

 

 

v

 

 



REAL ESTATE PURCHASE AND SALE AGREEMENT

 

 

THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered
into as of the Date of Agreement set forth on the Summary Statement (the “Date
of Agreement”) by and between PEARLMARK BROADREACH 1999, L.L.C., a Delaware
limited liability company (“Seller”), and FSP 1999 BROADWAY LLC, a Delaware
limited liability company (“Purchaser”).

 

RECITALS

 

A.      Seller is the owner of certain real property legally described in
Exhibit A attached hereto (the “Land”) and all buildings, fixtures and other
improvements situated on the Land (collectively, the “Improvements”), said Land
and the Improvements are described on Line 4 of the preceding Summary Statement
which is attached to and incorporated into this Agreement (the “Summary
Statement”).

B.      Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Land and the Improvements, together with all of the other
property and interests of Seller described in Section 1 below, subject to the
terms and conditions contained herein.

 

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

1.      AGREEMENT FOR PURCHASE AND SALE.

Seller agrees to sell, and Purchaser agrees to purchase, subject to the terms
and conditions contained herein, the Land and the Improvements, together with
all of Seller’s right, title and interest in and to:

(a)      (i) all rights of way, tenements, hereditaments, easements, water and
water rights, utility capacity and appurtenances, if any, in any way belonging
or appertaining to the Land and the Improvements and (ii) all adjoining streets,
alleys, roads, parking areas, curbs, curb cuts, sidewalks, and landscaping
(collectively, the “Appurtenant Rights”); and

(b)      all fixtures attached to the Improvements and equipment, appliances,
tools, supplies, machinery, artwork and furnishings located at and used in
connection with the ownership, operation and maintenance of the Land or the
Improvements, including without limitation (i) all heating, lighting, air
conditioning, ventilating, plumbing, electrical or other mechanical equipment
and (ii) the personal property listed in Exhibit B attached hereto
(collectively, the “Personal Property”); and

1

 

(c)      all leases, tenancies and rental or occupancy agreements granting
possessory rights in, on or covering the Land or Improvements, together with all
modifications, extensions, amendments, novations and guarantees thereof and
security deposits relating thereto in Seller’s possession and which have not
been previously applied in accordance with the terms of the Leases, to the
tenants listed in Exhibit C attached hereto, together with such other leases of
the Improvements as may be made prior to Closing in accordance with the terms of
this Agreement (collectively, the “Leases”); and

(d)      to the extent assignable, all contracts, agreements, guarantees,
warranties and indemnities, if any, affecting the ownership, operation,
management and maintenance of the Land, Improvements, Appurtenant Rights,
Personal Property and Leases, including without limitation those items listed in
Exhibit D attached hereto (collectively, the “Contracts”), excluding those
Contracts expressly noted on Exhibit D as “not assignable”; and

(e)      to the extent assignable, all (i) plans, drawings, specifications,
blueprints and surveys relating in any way to the Land, Improvements,
Appurtenant Rights, Personal Property, Leases or Contracts, (ii) licenses,
franchises, occupancy and use certificates, permits, entitlements,
authorizations, consents, variances, waivers, approvals and the like from any
governmental or quasi-governmental entity or instrumentality affecting the
ownership, operation or maintenance of the Land or the Improvements, including
without limitation the items listed in Exhibit E attached hereto, and (iii) the
website domain www.1999broadway.com and any other website domain name owned by
Seller and relating to the Property ((i), (ii) and (iii), collectively, the
“Licenses”).

The Land, Improvements, Appurtenant Rights, Personal Property, Leases, Contracts
and Licenses and other property described above are collectively referred to
herein as the “Property.”

2.      PURCHASE PRICE.

The purchase price for the Property (the “Purchase Price”) shall be the amount
set forth in Line 5 of the Summary Statement. The Purchase Price, plus or minus
prorations and adjustments provided for herein, shall be paid in cash or cash
equivalent to Seller on or before 2:00 p.m. (Chicago time) on the Closing Date
(as hereinafter defined).

3.      EARNEST MONEY.

Within three (3) business days after the Date of Agreement, Purchaser shall
deposit into the Escrow (as hereinafter defined) cash or certified funds in the
amount set forth in Line 6 of the Summary Statement as an earnest money deposit
(the “Initial Earnest Money”). If Purchaser has not otherwise terminated this
Agreement, then within one (1) business day following the Approval Date (as
defined below), Purchaser shall deposit additional cash or certified funds in
the amount set forth in Line 7 of the Summary Statement to be added to the
Initial Earnest Money (collectively, and together with any interest thereon, the
“Earnest Money”). The Earnest Money shall be invested in accordance with
Purchaser’s direction and, except as otherwise provided herein, all interest
earned on the Earnest Money shall remain the property of and be paid to
Purchaser. The cost of the investment of the Earnest Money shall be paid from
the interest earned thereon before the Title Company pays out such interest or
by Purchaser. Upon the closing of the transaction contemplated by this
Agreement, the Earnest Money shall be paid to Seller and Purchaser shall receive
a credit against the Purchase Price in the amount thereof. If the transaction
does not so close, the Earnest Money shall be disbursed in accordance with the
terms of this Agreement.

2

 

4.      CLOSING.

Subject to terms and conditions of this Agreement, the closing of the
transaction contemplated by this Agreement (the “Closing”) shall take place on
the date set forth on Line 9 of the Summary Statement (the “Closing Date”)
through escrow with the Title Company, or as the parties shall otherwise agree.
On the Closing Date, Seller shall transfer and convey title to the Property to
Purchaser free and clear of all liens and encumbrances, other than real and
personal property taxes not yet due and payable and such title exceptions as may
be permitted pursuant to Section 6 below and in accordance herewith and with the
Escrow. Notwithstanding the foregoing, following the Approval Date, Purchaser
shall have the right to accelerate the Closing Date to any date selected by
Purchaser by providing Seller with at least seven (7) business days’ advance
notice thereof and provided that any such acceleration is hereby deemed to
automatically waive the Capital Availability Condition, the Estoppel Condition,
and any termination rights Purchaser may have stemming from disclosures in
Unclean Estoppels (all as defined below).

5.      ESCROW.

This transaction shall be closed through an escrow established with Title
Company in accordance with the deed and money escrow instructions in the form
attached hereto as Exhibit F (the “Escrow”). The transfer and conveyance of the
Property, the payment of funds and the delivery of the Closing Documents (as
defined below) and certain other documents required to close the transaction
contemplated by this Agreement shall be made through the Escrow. The Closing
shall take place so that the Title Policy (as hereinafter defined) will be
delivered to Purchaser and Seller shall receive the net sale proceeds on the
Closing Date.

6.      TITLE COMMITMENT.

Seller has ordered a current ALTA Form B title commitment (or such other
comparable form as may be customary in the state where the Property is located)
(the “Title Commitment”) for an owner’s title insurance policy issued by the
title company identified in Line 10 of the Summary Statement (the “Title
Company”) to be in the amount of the Purchase Price, covering title to the Land,
Improvements and Appurtenant Rights, together with legible copies of each of the
documents underlying the title exceptions listed therein. Seller has directed
the Title Company to promptly deliver the Title Commitment and underlying
documentation to Purchaser and the surveyor preparing the Survey (as defined
below).

3

 

On or before the date that is three (3) business days before the Approval Date
(the “Title Objection Date”), Purchaser will notify Seller in writing (the
“Exception Notice”) as to those title exceptions listed in the Title Commitment
which it will accept (the “Permitted Exceptions”). If Purchaser fails to provide
Seller the Exception Notice on or before the Title Objection Date, the title
exceptions listed in the Title Commitment shall be deemed to be Permitted
Exceptions and Purchaser shall be deemed to have waived its right to object to
such exceptions. Seller shall have the right, but not the obligation, until the
sooner of (x) the Closing Date, or (y) the date which is ten (10) days after the
date Seller receives the Exception Notice (the sooner of which is hereinafter
referred to as the “Title Clearance Date”) to have all title exceptions other
than Permitted Exceptions (collectively, the “Unpermitted Exceptions”) removed
from the Title Commitment or to have Title Company commit to insure, at Seller’s
expense and in a form acceptable to Purchaser in the exercise of its
commercially reasonable judgment, against any and all loss or damage that may be
occasioned by any such Unpermitted Exceptions. If Seller fails on or before the
Title Clearance Date to reasonably demonstrate to Purchaser that the Unpermitted
Exceptions have been removed, or in the alternative, that Seller has obtained a
commitment for title indemnification or title insurance in a form acceptable to
Purchaser in the exercise of its commercially reasonable judgment over such
Unpermitted Exceptions, then, in either such case, Purchaser shall, as its sole
remedy, have the option (the “Title Election”) to either (i) terminate this
Agreement, in which case the parties hereto shall have no further obligations
hereunder (except for obligations that are expressly intended to survive the
termination of this Agreement), and receive a return of the Earnest Money, or
(ii) proceed with Closing, in which case the Purchase Price shall be reduced by
an amount equal to the aggregate amount of all tax, judgment, mechanics’ and
other liens of a definite and ascertainable amount not in excess of $250,000
that constitute Unpermitted Exceptions and Purchaser shall be deemed to have
waived any objection to any other Unpermitted Exceptions. Notwithstanding the
foregoing, to the extent that an Unpermitted Exception is in the form of (A) a
lien to secure a borrowing of monies by Seller, (B) any other voluntary lien
permitted by Seller as evidenced by Seller’s execution of such lien instrument
or (C) a mechanics’ lien for work directly contracted for by Seller in writing,
then the $250,000 limitation shall not apply to such lien, and Seller shall in
any event be obligated to pay the amount of all such liens prior to Closing. If
Purchaser fails to notify Seller of its Title Election by the earlier of the
Closing Date or five (5) days after the Title Clearance Date, Purchaser shall be
deemed to have elected to proceed with the Closing, as set forth in subclause
(ii) above. If any Title Commitment update issued subsequent to the date of the
Title Commitment or any survey update prepared subsequent to the date of the
Survey (as defined below) contains new exceptions or matters which were not
contained in the Title Commitment or shown on the Survey, as applicable, then
approval, rejection and resolution thereof shall follow the same process as
outlined above except that any Exception Notice relating to such new matters
shall be delivered within three (3) business days following Purchaser’s receipt
of the title or survey update and the Title Clearance Date or Survey Clearance
Date relating thereto shall be the sooner of (x) the Closing Date, or (y) the
date which is five (5) business days after receipt of such Exception Notice,
provided that the parties agree that the Closing Date shall be adjusted such
that Seller has at least two (2) business days in which to address such
subsequent Exception Notice matters.

7.      SURVEY.

Seller has ordered a survey of the Land and Improvements (the “Survey”), to be
dated on or about the Date of Agreement and prepared by a land surveyor licensed
by the state in which the Land is located. The Survey shall be certified to
Seller, Purchaser, Purchaser’s lender (if any), Title Company, and any other
parties reasonably requested by Purchaser, as having been prepared substantially
in accordance with the current minimum standard detail requirements for an Urban
Land Title Survey jointly adopted by the American Land Title Association and the
American Congress of Surveying and Mapping. Seller has directed to surveyor to
deliver a copy of the Survey to Purchaser and to the Title Company.

4

 

On or before the date that is three (3) business days before the Approval Date
(the “Survey Objection Date”), Purchaser shall notify Seller in writing as to
those encroachments, gaps, gores and other matters depicted on the Survey, which
Purchaser will not accept (the “Survey Defects”). If Purchaser fails to provide
Seller with written notice of any Survey Defects on or before the Survey
Objection Date, Purchaser shall be deemed to have waived its right to object to
matters of survey (and to any related title exceptions raised on the Title
Commitment in connection with survey matters). Seller shall have the right, but
not the obligation, until the sooner of (x) the Closing Date, or (y) the date
which is ten (10) days after the date Seller receives notice of the Survey
Defects (the soonest of which is hereinafter referred to as the “Survey
Clearance Date”) to have the Survey Defects removed from the Survey or to have
Title Company commit to insure, at Seller’s expense and in a commercially
reasonable form acceptable to Purchaser in the exercise of its commercially
reasonable judgment, against any and all loss or damage that may be occasioned
by any such Survey Defect. If Seller fails on or before the Survey Clearance
Date to reasonably demonstrate to Purchaser that the Survey Defects have been
removed, or in the alternative, that Seller has obtained a commitment for title
indemnification or title insurance in a commercially reasonable form acceptable
to Purchaser in the exercise of its commercially reasonable judgment over such
Survey Defect, then, in either case, Purchaser shall, as its sole remedy, have
the option (the “Survey Election”) to either (i) terminate this Agreement, in
which case the Earnest Money shall be returned to Purchaser and the parties
hereto shall have no further obligations hereunder (except for obligations that
are expressly intended to survive the termination of this Agreement), or (ii)
proceed with Closing, in which case Purchaser shall be deemed to have waived any
objection to such Survey Defects. If Purchaser fails to notify Seller of its
Survey Election by the earlier of the Closing Date or five (5) days after the
Survey Clearance Date, Purchaser shall be deemed to have elected to proceed with
the Closing as set forth in subclause (ii) above.

8.      REPRESENTATIONS AND WARRANTIES.

(a)      As used in this Section 8, references to “Seller’s actual knowledge”
shall mean the actual knowledge of Timothy McChesney, a managing director of
Pearlmark Real Estate Partners, L.L.C. and John Osmond of Broadreach Capital
Partners, who are the persons with primary responsibility for the Property on
behalf of Seller, without investigation or inquiry of any other person or
entity. Seller represents and warrants to Purchaser, as of the Date of Agreement
and again on the Closing Date, as follows:

(i)      (x) except as shown on the current rent roll provided by Seller to
Purchaser contemporaneously with the delivery of this Agreement on the Date of
Agreement and the Title Commitment or the Licenses (as to the representation
made under this Section 8(a)(i) on and as of the Date of Agreement) there are no
persons in possession or occupancy of the Property, or any part thereof, nor are
there any persons who have possessory rights with respect to the Property or any
part thereof, and (y) except as shown on the rent roll delivered on the Closing
Date pursuant to Section 11(b) below and the Title Commitment or the Licenses
(as to the representation made under this Section 8(a)(i) on and as of the
Closing Date) there are no persons in possession or occupancy of the Property,
or any part thereof, nor are there any persons who have possessory rights with
respect to the Property or any part thereof;

5

 

(ii)      Except as set forth on Schedule 8 hereto or with respect to
environmental laws and Hazardous Substances which are covered by Section
8(a)(viii) rather than this clause (ii), during its period of ownership Seller
has received no written notice from any governmental authority and has no actual
knowledge of any violation of applicable laws, ordinances or regulations related
to the Property or the occupancy thereof which have not been heretofore
corrected;

(iii)      Neither the execution or delivery of this Agreement, the consummation
of the transaction contemplated hereby, nor the fulfillment of or compliance
with the terms and conditions hereof conflict with or result in a material
breach of any of the terms, conditions or provisions of any material agreement
or instrument to which Seller is a party or by which Seller is bound;

(iv)      Except as set forth on Exhibits D or H (x) there are no leasing
commissions now or hereafter due with respect to the Leases for any current
terms or exercised renewals, extensions or expansions, and(y) Seller has entered
into no leasing brokerage or leasing commission agreements with respect to the
Property, where a commission or fee has been earned but not fully paid;

(v)      There are no contracts or agreements materially affecting the operation
of the Land or the Improvements (including without limitation management,
maintenance, service, supply, purchase, sale, consulting, advertising,
promotion, public relations, commission or brokerage, and construction
contracts, agreements, commitments, guarantees and warranties but excluding
specifically any loan documentation being satisfied at Closing and any
agreements or instruments set forth in the Title Commitment) which will survive
Closing and be binding upon Purchaser except as disclosed in Exhibits D
and H attached hereto; except as may be disclosed in any estoppel letter
received from any tenants and delivered to Purchaser in accordance with this
Agreement, Seller has received no written notice from any party of any breach,
default or failure to perform under any Contracts or Leases that has not
heretofore been cured; and Seller has delivered no notice to any other party to
any such Contracts or Leases alleging any breach thereunder which has not
heretofore been cured;

(vi)      Except as set forth on Schedule 8, there are no claims, causes of
action, lawsuits or legal proceedings pending or, to Seller’s actual knowledge,
threatened, against Seller or the Property regarding the ownership, use or
possession of the Property, including without limitation condemnation or similar
proceedings;

6

 

(vii)      Seller is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, and is qualified to do
business under the laws of the jurisdiction where the Land is located. Seller
has all necessary power and authority to enter into this Agreement and to
consummate all of the transactions contemplated herein. The individuals
executing this Agreement on behalf of Seller (or on behalf of any managers,
members or partners of Seller) are duly authorized to execute, deliver and
perform this Agreement on behalf of Seller (or on behalf of any managers,
members or partners of Seller) and to bind Seller. This Agreement and all
documents to be executed by Seller and delivered to Purchaser hereunder (A) are
and will be the legal, valid and binding obligations of Seller, enforceable in
accordance with their terms, (B) do not or will not contravene any provision of
Seller’s organizational documents or any existing laws and regulations
applicable to Seller or the Property and (C) will not conflict with or result in
a violation of any agreement, instrument, order, writ, judgment or decree to
which Seller is a party or is subject or which governs the Property;

(viii)      To Seller’s actual knowledge, (1) except as may be set forth in any
environmental audits, investigations or reports provided by Seller hereunder or
obtained by or on behalf of Purchaser or Purchaser’s lender prior to the
Approval Date, during the period of time that Seller has owned the Property, (A)
Seller has not conducted or authorized the generation, transportation, storage,
treatment or disposal at or from the Property of any Hazardous Substances (as
defined in Section 21) in violation of any applicable environmental laws, and
(B) Seller has not received any written notice of, any generation,
transportation, storage, treatment or disposal at or from the Property of any
Hazardous Substances in violation of any applicable environmental laws which has
not heretofore been corrected, and (2) Seller is not in possession of any
environmental audits, investigations or reports other than as set forth on
Schedule 8;

(ix)      Seller has no employees;

(x)      The copies of the Rent Rolls, Leases and Contracts delivered to
Purchaser by or on behalf of Seller are true, correct and complete copies of
such Rent Rolls, Leases and Contracts used by Seller in the ordinary course of
owning and operating the Property, and to Seller’s actual knowledge, the copies
of the Rent Rolls and Leases true are correct and complete copies thereof;

(xi)      The security deposits in Seller’s possession as of the Date of
Agreement under the Leases are set forth on Exhibit C hereto;

(xii)      To Seller’s actual knowledge, except for Purchaser, no person or
entity, including any tenant under any Lease, has any right or option to
purchase the Property.

 

7

 

(b)      Purchaser represents and warrants to Seller, now and again on the
Closing Date, that: (i) Purchaser has all necessary power and authority to enter
into this Agreement and to consummate all the transactions contemplated herein,
(ii) the individual(s) executing this Agreement on behalf of Purchaser are duly
authorized to execute, deliver and perform this Agreement on behalf of Purchaser
and to bind Purchaser and (iii) this Agreement and all documents to be executed
by Purchaser and delivered to Seller or the Title Company hereunder (A) are and
will be the legal, valid and binding obligations of Purchaser, enforceable in
accordance with their terms, (B) do not or will not contravene any provision of
Purchaser’s organizational documents or any existing laws and regulations
applicable to Purchaser, and (C) will not conflict with or result in a violation
of any agreement, instrument, order, writ, judgment or decree to which Purchaser
is a party or is subject.

(c)      All of the representations and warranties of Seller and Purchaser
contained in this Agreement or in any of the Closing Documents are material,
none shall merge into the deed herein provided for and all shall survive the
Closing Date or termination of this Agreement for a period of six (6) months
(the “Survival Period”). All rights of Purchaser hereunder or under any of the
Closing Documents, with respect to any surviving representation, warranty,
covenant or indemnity shall be deemed waived if Purchaser does not, by written
notice to Seller, advise Seller of any alleged breach of representation,
warranty or covenant, or any alleged indemnification obligation, prior to the
expiration of the Survival Period and if not otherwise resolved to Purchaser’s
satisfaction, filed suit within three (3) months after the end of the Survival
Period. Subject to the limitation set forth in the immediately preceding
sentence, all remedies shall be those set forth in Section 17 below, and
notwithstanding anything herein to the contrary, other than with respect to
amounts payable hereunder for brokerage fees for the purchase and sale
contemplated hereby, leasing commissions and other lease obligations for which
Seller is responsible pursuant to this Agreement and liability under Seller
Estoppel Certificates, Seller’s liability under any representation, warranty,
covenant or indemnity made hereunder or in any of the Closing Documents shall in
no event exceed the aggregate Seller’s Maximum Liability (as hereinafter
defined). The provisions of this Section 8(c) shall survive the Closing.

9.      SELLER’S COVENANTS.

From and after the Date of Agreement through the Closing Date (or the earlier
termination of this Agreement), Seller and Seller’s agents shall at Seller’s
expense:

(a)      use commercially reasonable efforts to deliver to Purchaser, a “clean”
(as defined below) estoppel letter substantially in the form attached as
Exhibit I-1 (or, with respect to any tenant, such other form or requirements as
may be provided for in such tenant’s Lease), certified to Purchaser from each
tenant at the Property. However, obtaining such estoppel letters at least three
(3) business days prior to the Closing from tenants who in the aggregate occupy
at least eighty-five percent (85%) of the aggregate occupied rentable space of
the Property and including specifically the Internal Revenue Service, Berry
Petroleum and Promontory Financial (individually and collectively, the “Major
Tenants”) shall be the “Estoppel Condition”. For the purposes hereof, a Tenant
estoppel certificate shall be deemed "clean" if it is in the form provided for
above, does not omit or reflect any material adverse modification of any
material provision, does not raise any material issue or conflict with the copy
of the applicable Lease provided by Seller to Purchaser, does not allege the
existence of any default under the Lease and is dated not

8

 

more than 65 days prior to the Closing Date. Reasonably promptly after the Date
of Agreement, Seller will deliver to Purchaser completed forms of estoppel
certificates, in the form attached as Exhibit I-1 (or, with respect to any
tenant, such other form or requirements as may be provided for in such tenant’s
Lease) for all tenants. Within ten (10) business days following Purchaser's
receipt thereof, Purchaser will send to Seller notice either (i) approving such
forms as completed by Seller or (ii) setting forth in detail all changes to such
forms which Purchaser believes to be appropriate to make the completed forms of
estoppel certificates accurate and complete but Purchaser shall not request any
changes which request more expansive information. Seller and Purchaser shall
work in good faith to resolve any differences regarding the appropriate
information to be included in the estoppels. Thereafter Seller shall deliver
such estoppel letters to the tenants. Seller’s failure to satisfy the Estoppel
Condition, despite using commercially reasonable efforts to do so, shall in no
instance constitute a default by Seller under this Agreement and in the event of
such failure, Purchaser’s sole right shall be either to terminate this Agreement
in which case the Earnest Money, and all interest earned thereon, shall be
returned to Purchaser, or to waive the Estoppel Condition (to the extent not
satisfied) and proceed with the Closing. In the event that Seller has received
“clean” estoppels from each of the Major Tenants, but is unable to satisfy the
Estoppel Condition with the requisite tenant estoppel letters from tenants other
than the Major Tenants, Seller shall be entitled to deliver its own certificate
(a “Seller Estoppel Certificate”), substantially in the form of Exhibit I-2,
prior to the Closing Date with respect to such tenant(s) (other than the Major
Tenants) as may be required in order to satisfy the Estoppel Condition and, if
delivered, each such Seller Estoppel Certificate shall be deemed the equivalent
of a tenant estoppel letter from the applicable tenant and the representations
and warranties in such Seller Estoppel Certificate shall survive the Closing
Date until the sooner of the date the applicable tenant delivers the requisite
tenant estoppel letter or the end of the Survival Period. Notwithstanding the
foregoing, the parties agree that Seller shall have a one-time right to extend
the Closing Date for up to 30 days in order to attempt to satisfy the Estoppel
Condition upon the giving of notice of such election to Purchaser at least two
(2) business days prior to the then existing Closing Date. Further
notwithstanding, at or prior to Closing, and in any event promptly after Seller
determines the relevant issues cannot be resolved with the tenant, on an
informational basis only and without conferring any rights with respect thereto,
Seller shall provide to Purchaser copies of any estoppel letters which are not
“clean” received from tenants not needed to satisfy the Estoppel Condition (ie,
any of the 15%) (the “Unclean Estoppels”). If the Unclean Estoppels disclose (x)
any uncured default by the landlord under the Lease, (y) any defense or offset
against the payment of rent, or (z) any tenant improvement allowances, landlord
work obligations or free rent entitlements which are not identified on Exhibit H
attached hereto and which are not contained in the copies of the Leases provided
by Seller to Purchaser, and any such disclosures in the Unclean Estoppels could
in Purchaser’s commercially reasonable judgment result in a cost of more than
$300,000 in the aggregate to cure or satisfy landlord’s obligations with respect
to same, Purchaser shall have the right to terminate this Agreement upon notice
to Seller in which event the Earnest Money and all interest earned thereon shall
be delivered to Purchaser and the parties hereto shall have no further
obligations hereunder (except for obligations that are expressly intended to
survive termination of this Agreement). In addition, Seller agrees that upon the
request of

9

 

Purchaser prior to the Approval Date, Seller shall deliver to the tenants at the
Property, a reasonable form of subordination non-disturbance and attornment
agreement prepared by Purchaser (“SNDA”) and shall request that the tenants
execute and return the SNDAs prior to Closing. Purchaser expressly agrees that
the failure to obtain SNDAs is not a default or breach by Seller under this
Agreement nor is the receipt of any SNDAs a precondition to Purchaser’s
obligations hereunder.

(b)      maintain the Property in the condition in which it existed as of the
Date of Agreement, normal wear and tear and casualty excepted, free from
mechanics’ liens, and operate the Property in a manner consistent with current
practice;

(c)      maintain fire and extended coverage insurance policies, and public
liability insurance policies with respect to the Property in accordance with
Seller’s routine practice which is at least equivalent in all material respects
to Seller's insurance policies covering the Improvements as of the Date of
Agreement;

(d)      not, after the Approval Date, (i) amend, waive any rights under,
terminate or extend any Lease, Contract or License, or (ii) enter into new
leases, contracts and licenses, in each case without Purchaser’s prior written
consent, which consent may be withheld in Purchaser’s sole and absolute
discretion. However, prior to the Approval Date, and without Purchaser’s
consent, Seller shall have the right to enter into new leases, contracts and
licenses, amend and extend leases, contracts and licenses, expand demised
premises, enforce and terminate leases, contracts and licenses, provided that
Seller gives written notice of such activity to Purchaser reasonably promptly
thereafter (and, in any event, at least one (1) business day prior to the
Approval Date);

(e)      upon at least twenty-four (24) hours’ notice to Seller, permit
Purchaser, its engineer, architect or other agents, during normal business hours
(or such other times as are reasonable), to enter onto the Land for the purpose
of making inspections thereof;

(f)      promptly advise Purchaser in writing of any changes in circumstances
that would render the representations and warranties made by Seller herein false
or misleading in any material respect together with reasonable supporting
evidence thereof; and

(g)      upon written notice from Purchaser on or before the Approval Date, (1)
terminate all Contracts designated by Purchaser, effective as of Closing in the
case where Closing occurs July 1, 2013 or later, or (2) give appropriate notice
of termination of all Contracts designated by Purchaser in the case where
Closing is accelerated and occurs prior to July 1, 2013, and Seller shall be
responsible for any termination fees or cancellation fees which are payable in
connection with the termination of such Contracts. Notwithstanding anything to
the contrary contained in this Section 9(g), (i) Purchaser shall not have the
right to request Seller to terminate any Contract designated as “not terminable”
on Exhibit D, and (ii) Seller shall not assign and Purchaser may not assume any
Contract designated as “not assignable” on Exhibit D. Notwithstanding the
foregoing, the parties agree that Purchaser requires that Seller terminate its
property management agreement and its leasing agreement for the Property
effective as of Closing, regardless of whether separate notice is given.

10

 

(h)      Prior to a termination of this Agreement, Seller shall not offer the
Property for sale or refinance to any third party, nor negotiate, solicit,
entertain or accept any offers to purchase or refinance the Property, other than
Leases, Licenses or other interests permitted or entered into in accordance with
the terms of this Agreement; provided, however, nothing contained herein shall
be construed to prohibit direct or indirect transfers of interests in Seller or
any constituent member thereof, and such transfers shall be permitted; provided
that same do not cause Seller to be in default of this Agreement or render any
of Seller’s representations untrue.

10.      APPROVAL DATE.

(a)      During the period (the “Inspection Period”) from the Date of Agreement
through the Approval Date identified in Line 8 of the Summary Statement (the
“Approval Date”) and at all times thereafter until the Closing, (A) Seller shall
permit Purchaser and its agents to examine, at all reasonable times, the books
and records (including without limitation historical financial and operating
statements) in Seller’s possession or control relating to the Property,
(B) Purchaser and its agents shall have the right, at all reasonable times, to
(I) inspect the Land, Improvements, Appurtenant Rights and Personal Property,
(II) review the Leases, the Contracts and the Licenses, (III) interview the
tenants and any property manager, and (IV) conduct geophysical feasibility tests
of the Property and environmental audit or audits of the Property (with copies
of the reports relating to such audits delivered to Seller when completed),
including sampling, and (C) Purchaser and its agents shall be given complete
access to the Property for the purpose of making such tests, inspections and
investigations. All of the foregoing inspections, reviews, interviews, tests,
investigations and studies to be conducted under this Section 10(a) by Purchaser
shall be subject to the following:

(i)      Such studies, tests, inspections, interviews, reviews and
investigations shall take place during normal business hours upon reasonable
notice to Seller or its designated agents and Seller’s consent shall be required
prior to the performance of any drilling, boring or other invasive sampling,
testing or procedures and Seller shall be entitled to be present during any such
investigation or interview;

(ii)      In the event the Closing does not occur, Purchaser shall promptly
return to Seller any documents obtained from Seller or Seller’s agents;

(iii)      Purchaser shall not suffer or permit any lien, claim or charge of any
kind whatsoever to attach to the Property or any part thereof; and

(iv)      Such tests, investigations and studies shall be at Purchaser’s sole
cost and expense and shall not unreasonably interfere with the operation of the
Property. In the event of any damage to the Property caused by Purchaser, its
agents, engineers, employees, contractors or surveyors (including without
limitation pavement, landscaping and surface damage), Purchaser shall pay the
cost incurred by Seller to restore the Property to the condition existing prior
to the performance of such tests, investigations or studies; such obligation
shall survive the termination of this Agreement.

11

 

Purchaser shall defend, indemnify and hold Seller harmless from any and all
liability, cost and expense (including without limitation reasonable attorneys’
fees, court costs and costs of appeal) suffered or incurred by Seller for death
or injury to persons or property caused by or arising out of Purchaser’s or its
agents’ reviews, interviews, investigations, tests, studies and inspections of
the Property; such obligation shall survive indefinitely the Closing or the
earlier termination of this Agreement. Prior to commencing any such tests,
studies and investigations, Purchaser shall maintain and shall furnish to Seller
a certificate of insurance evidencing comprehensive general public liability
insurance insuring the person, firm or entity performing such tests, studies and
investigations and listing Seller and Purchaser as additional insureds
thereunder. If, in the sole discretion and at the sole election of Purchaser,
for any or no reason, Purchaser elects not to purchase the Property, Purchaser
may terminate this Agreement as provided below. If Purchaser notifies Seller, in
writing, on or before 5:00 p.m. (Chicago time) on the Approval Date of
Purchaser’s election to terminate this Agreement,this Agreement shall terminate,
the Earnest Money and all interest earned thereon shall be delivered to
Purchaser and the parties hereto shall have no further obligations hereunder
(except for obligations that are expressly intended to survive termination of
this Agreement). In the event of such termination, Purchaser shall promptly
following such termination destroy (except as otherwise required by law to be
retained by Purchaser) or deliver to Seller copies of all documents, studies and
reports obtained by Purchaser in connection with its due diligence (which
obligation shall survive the termination of this Agreement). If Purchaser fails
to notify Seller, in writing, on or before 5:00 p.m. (Chicago time) on the
Approval Date, of Purchaser’s election to terminate this Agreement, Purchaser’s
right to terminate this Agreement under this Section 10(a) shall expire.

(b)      The obligation of Purchaser to close the transaction contemplated by
this Agreement is further subject to the following conditions (any of which may
be waived by Purchaser in its sole and absolute discretion): (i) all of the
representations and warranties of Seller contained in this Agreement are true
and correct, in all material respects, at the Date of Agreement and as of the
Closing Date, (ii) all of the obligations and duties of Seller to be performed
hereunder and per the Escrow on or before the Closing Date have been
substantially completed in a timely manner, (iii) as of the Closing Date the
Leases for each Major Tenant shall be in full force and effect, (iv) as of the
Closing Date, Seller shall have not sent nor received written notice of a
material breach, default or failure to perform by Seller or any such Major
Tenant under any of the Major Tenant’s Leases that has not been heretofore cured
and no default shall exist under any such Major Tenant Lease, (v) on or prior to
the Closing Date no Major Tenant shall have initiated or had initiated against
it any insolvency, bankruptcy, receivership or similar proceeding which has not
been dismissed, (vi) the Title Company is committed to issue the Title Policy in
accordance with Section 11 and the Escrow, subject only to the Permitted
Encumbrances and any Purchaser Exceptions, and (vii) the Capital Availability
Condition (as defined below) shall have been satisfied or waived in writing or
deemed waived as set forth herein. “Capital Availability Condition” shall mean
the determination by Purchaser, in its sole, absolute and unreviewable
discretion, that Purchaser shall have available to it sufficient funds as

12

 

designated by Purchaser to consummate the transaction contemplated by this
Agreement on the Closing Date. Notwithstanding anything herein to the contrary,
Purchaser shall notify Seller in writing whether or not the Capital Availability
Condition has been satisfied not later than June 21, 2013 (the “Capital
Availability Notice”). If the Capital Availability Notice confirms the condition
is satisfied, then the parties shall proceed to Closing in accordance with the
terms of this Agreement and the Escrow. If the Capital Availability Notice
confirms the condition is not satisfied, then this Agreement shall terminate,
the Earnest Money and all interest earned thereon shall be delivered to
Purchaser and the parties hereto shall have no further obligations hereunder
(except for obligations that are expressly intended to survive termination of
this Agreement). In the event Purchaser fails to deliver the Capital
Availability Notice on or before June 21, 2013, the Capital Availability
Condition shall be deemed to have been satisfied, and the parties shall proceed
to Closing in accordance with the terms of this Agreement and the Escrow.
Purchaser shall give written notice to Seller within five (5) days after
Purchaser’s receipt of any notice disclosing that any Seller representation and
warranty is no longer true and correct; provided, however, that Purchaser’s
failure to give such written notice shall in no instance constitute a default by
Purchaser under this Agreement but shall instead only serve to bar Purchaser
from raising such matter as a failure of a condition precedent to Purchaser’s
obligation to close the transaction. Purchaser’s election to proceed with the
Closing shall result in Purchaser’s waiver of any remedy resulting from the
incorrectness in such representation or warranty or from the incorrectness in
any other representation or warranty of Seller of which Purchaser shall have
knowledge at or prior to Closing. The foregoing waiver shall survive the
Closing. Purchaser's closing of the purchase of the Property shall evidence
Purchaser's satisfaction with or waiver of each of the foregoing conditions. If
any condition to Purchaser's obligation to close and pay the Purchase Price is
not satisfied at Closing, then except to the extent such failure is the result
of Seller’s default under this Agreement, as Purchaser's sole and exclusive
remedy, Purchaser may terminate this Agreement by giving notice to Seller in
which event this Agreement shall terminate, the Earnest Money and all interest
earned thereon shall be delivered to Purchaser and the parties hereto shall have
no further obligations hereunder (except for obligations that are expressly
intended to survive termination of this Agreement).

(c)      Prior to the Closing or if the Closing does not occur, the terms and
conditions of this Agreement, and all information, data and documents relating
to the Property (including without limitation those furnished pursuant to the
terms and provisions of Section 11(a)) obtained by Purchaser from Seller or any
other party or discovered by Purchaser during the term of this Agreement, shall
be maintained by Purchaser in strict confidence in accordance with the terms of
the separate confidentiality agreement entered into by Purchaser and dated
January 22, 2013 (the “Confidentiality Agreement”); provided that Purchaser
shall be entitled to disclose such information to actual and prospective lenders
and/or investors, but only if Purchaser advises the party to whom such
information is shared of the confidentiality restrictions set forth in the
Confidentiality Agreement. If the Closing occurs, the Confidentiality Agreement
shall automatically terminate as of the Closing Date. Notwithstanding anything
to the contrary contained herein, Purchaser may disclose any information with
respect to the transaction contemplated by this Agreement to and as required by
the U.S. Securities and Exchange Commission.

13

 

(d)      Prior to Closing or earlier termination of this Agreement, the terms
and conditions of this Agreement shall be maintained by Seller in strict
confidence and shall not be revealed to any other party except to Seller and
Seller’s direct and indirect members/partners and their respective employees,
managers, officers, contractors, agents, investors, lenders, attorneys and
financial advisors. Notwithstanding anything to the contrary contained herein,
nothing herein shall prohibit Seller from making any financial statement
disclosure or any disclosure required by subpoena, court order or similar legal
process or requirement, or applicable law.

11.      DELIVERY OF DOCUMENTS.

(a)      During the Inspection Period, Seller shall provide Purchaser with
access to, or otherwise make available to Purchaser the following, to the extent
in the possession or control of Seller:

(i)      the most recent (for the prior three (3) years) real estate and
personal property tax bills, notices of assessed valuation and utility bills
relating to the Property;

(ii)      certificates of occupancy, floor plans, “as built” or working
drawings, site plans, specifications and the most recent survey and title policy
relating to the Property;

(iii)      the Rent Roll as of the Date of Agreement, Leases and any material
correspondence with respect thereto;

(iv)      the Contracts and Licenses;

(v)      statements of operations for the past two (2) complete calendar years
and year to date for the current year and general ledgers maintained or prepared
for the Property;

(vi)      all material audits, reports, test results, notifications and
correspondence relating to the environmental condition of the Property;

(vii)      all material correspondence and notices to or from any taxing
authorities, governmental agencies, utilities or vendors with respect to the
Property;

(viii)      the 2013 operating budget, a current delinquency report and prepaid
rent report for the Property;

(ix)      a current insurance loss run for the Property covering Seller’s period
of ownership;

(x)      materials evidencing the CAM reconciliations for the past two years.

14

 

All materials described in Section 11(a) are available for review in Seller’s
office, the office of Seller’s property manager or on a website or similar
electronic database maintained by or on behalf of Seller.

(b)      On or before the Closing Date, Seller shall deliver the following
documents (the “Closing Documents”) the Title Company (or to Purchaser, as noted
below), all duly executed by Seller, where appropriate, each of which shall be a
condition precedent to Purchaser’s obligation to close the transaction
contemplated by this Agreement (and one or more of which may be waived in
writing by Purchaser, in its sole discretion, on or prior to the Closing Date):

(i)      a recordable special warranty deed, in the form of Exhibit G-1 attached
hereto, subject only to the Permitted Exceptions;

(ii)      a bill of sale, in the form of Exhibit G-2 attached hereto;

(iii)      an assignment and assumption, in the form of Exhibit G-3 attached
hereto (the “Assignment and Assumption”), two originals;

(iv)      to the extent required by the Title Company, an ALTA statement or
owner’s affidavit in customary form;

(v)      Seller’s counterpart of a closing and proration statement;

(vi)      a certification of nonforeign status satisfying Section 1445 of the
Internal Revenue Code of 1986, as amended;

(vii)      executed counterparts of real estate transfer declarations, if
applicable;

(viii)      evidence of Seller’s existence and authority to perform its
obligations under this Agreement, in form and substance reasonably satisfactory
to the Title Company;

(ix)      all keys and access cards to, and combinations to locks and other
security devices located at, the Property, if applicable (to be delivered to
Purchaser);

(x)      all of the original Leases, Contracts and Licenses in possession of
Seller (to be delivered to Purchaser), together with (A) a letter from Seller
advising the tenants under the Leases of the assignment of their respective
Leases to Purchaser in the form of Exhibit L hereto; and (B) evidence of
termination of Contracts designated by Purchaser, if applicable;

(xi)      a current Rent Roll;

(xii)      all letters of credit and other non-cash security deposits for which
Purchaser is not receiving a credit under Section 14 below, together with
documents of assignment running in favor of Purchaser, if any (to be delivered
to Purchaser);

15

 

(xiii)      a certificate in the form of Exhibit J recertifying the
representations and warranties set forth in Section 8(a) above as of the Closing
Date;

(xiv)      such other documents, instruments, gap undertakings, consents or
agreements as may be reasonably requested by the Title Company or the escrow
agent, in order to issue to Purchaser an owner’s title insurance policy in the
amount of the Purchase Price, subject only to the Permitted Exceptions and any
Purchaser Exceptions (as defined below) and with such curative endorsements as
are required by this Agreement and any commercially reasonably available
non-curative endorsements which Purchaser has requested (the “Title Policy”); it
being understood that the Title Policy may be issued at Closing in the form of
the Title Commitment or a pro forma title policy, hand-marked and initialed by
the Title Company, and dated as of the Closing Date, so as to be the equivalent
of the Title Policy; and

(xv)      a novation agreement in the form of Exhibit G-4 attached hereto (the
“Novation Agreement”) with respect to each GSA Lease, three originals.

(c)      On or before the Closing Date, Purchaser shall deliver the following to
Seller or the Title Company, as appropriate, in form and substance reasonably
acceptable to Seller, all duly executed by Purchaser, where appropriate, each of
which shall be a condition precedent to Seller’s obligation to close the
transaction contemplated by this Agreement:

(i)      executed counterparts of the real estate transfer declarations
described above;

(ii)      counterparts of the Assignment and Assumption, two originals;

(iii)      counterparts of the Novation Agreement with respect to each GSA
Lease, three originals;

(iv)      counterparts of the closing and proration statement;

(v)      a copy of the resolutions or consent of Purchaser authorizing the
transaction contemplated by this Agreement or other satisfactory evidence of
authorization;

(vi)      to the extent required by the Title Company, an ALTA statement or
title affidavit in customary form;

(vii)      the Purchase Price, plus or minus prorations and adjustments; and

(viii)      such other documents, instruments or agreements as may be reasonably
requested by Seller or Title Company or the escrow agent, in order to issue the
Title Policy free of any exceptions raised due to the actions or omissions of
Purchaser or its agents or contractors (the “Purchaser Exceptions”), and to
otherwise consummate the Closing.

16

 

12.      FIRE OR CASUALTY.

In the event of damage to the Property by fire or other casualty prior to the
Closing Date, Seller shall promptly notify Purchaser of such fire or other
casualty. If the fire or other casualty causes damage which would cost in excess
of 5% of the Purchase Price to repair (as reasonably determined by Seller in
good faith) or entitles any Major Tenant to terminate its Lease and such Major
Tenant has not waived the right to so terminate, then Purchaser may elect, by
written notice to be delivered to Seller on or before the sooner of (i) the
twentieth (20th) day after Purchaser’s receipt of such notice or (ii) the
Closing Date, to either: (a) close the transaction contemplated by this
Agreement and receive all insurance claims and proceeds payable to Seller as a
result of such fire or other casualty (including any rental interruption
insurance for the period following Closing), with the same being paid or
assigned to Purchaser at Closing together with a credit for any applicable
deductibles or (b) terminate this Agreement, and receive a return of the Earnest
Money in which case the parties hereto shall have no further obligations
hereunder (except for obligations that are expressly intended to survive the
termination of this Agreement). If the damage to the Property by fire or other
casualty prior to the Closing Date would cost less than or equal to 5% of the
Purchase Price to repair (as reasonably determined by Seller in good faith) or
any Major Tenant with a right to terminate its Lease as a result of the casualty
has waived the right to terminate, Purchaser shall not have the right to
terminate its obligations under this Agreement by reason thereof, and Seller
shall have the right to elect to either repair and restore the Property if such
repair or restoration may be completed prior to the Closing Date or to assign
and transfer to Purchaser on the Closing Date all of Seller’s right, title and
interest in and to all insurance proceeds paid or payable to Seller on account
of such fire or casualty together with a credit for any applicable deductibles
(including any rental interruption insurance for the period following Closing).
Assuming Purchaser does not terminate pursuant to Section 10(a), after the
Approval Date Seller shall have Purchaser named as a co-loss payee on Seller’s
rental interruption insurance, and shall assist Purchaser post-Closing in making
any claims with respect to same. The provisions of this Section 12 shall survive
the Closing.

13.      CONDEMNATION.

If, prior to the Closing Date, all or any part of the Property is taken by
condemnation or a conveyance in lieu thereof, or if Seller receives notice of a
condemnation proceeding with respect to the Property, then Seller shall promptly
notify Purchaser of such condemnation or conveyance in lieu thereof. If the
taking or threatened taking involves a material portion of the Property
(hereinafter defined), Purchaser may elect, by written notice to be delivered to
Seller on or before the sooner of (i) the twentieth (20th) day after Purchaser’s
receipt of such notice, or (ii) the Closing Date, to terminate this Agreement,
in which event the Earnest Money shall be returned to Purchaser, and the parties
hereto shall have no further obligations hereunder (except for obligations that
are expressly intended to survive the

17

 

termination of this Agreement). If Purchaser elects to close this transaction
notwithstanding such taking or condemnation, Purchaser shall be entitled to any
award given to Seller as a result of such condemnation proceedings, with the
same being paid or assigned to Purchaser at Closing. As used herein, a taking of
a “material portion of the Property” means any part of the Property reasonably
required for the operation of the Property in the manner operated on the date
hereof or the loss of parking such that the Property would no longer satisfy the
parking requirements of applicable zoning laws or of the Leases, if any, or that
entitles any Major Tenant to terminate its Lease and such Major Tenant has not
waived the right to so terminate. If any taking or threatened taking does not
involve a material portion of the Property, Purchaser shall be required to
proceed with the Closing, in which event Seller shall assign to Purchaser any
award given to Seller (or the right to receive any such award) as a result of
such condemnation proceedings.

14.      ADJUSTMENTS AND PRORATIONS.

Adjustments and prorations with respect to the Property shall be computed and
determined between the parties as of 12:01 a.m. on the Closing Date (as if
Purchaser were vested with title to the Property during the entire Closing Date)
as follows:

(a)      General real estate taxes, special assessments and personal property
taxes shall be prorated as of the Closing Date as set forth below, and Seller or
Purchaser shall receive a credit at Closing, as appropriate. Without affecting
the obligations set forth in this Section 14(a), the prorations for real and
personal property taxes shall be equitably adjusted to reflect any such items
directly paid by tenants to the applicable third-party payees). If final taxes
or special assessments attributable to 2013 (and commonly payable in 2014) are
not known as of the Closing, the parties agree to reprorate when such amounts
become known. At Closing, Purchaser shall receive a credit for the second
installment of 2012 taxes payable in June 2013, if not previously paid, and a
per diem credit for 2013 taxes based on the known 2012 tax bills with the 2013
amount being subject to reproration once the final 2013 bills are available,
provided however that Seller shall not be responsible for any increases in such
taxes resulting from the sale contemplated hereby. Furthermore, a number of
tenants under GSA leases pay their tax true ups for a given year shortly after
the final taxes for such year are payable. Consequently, for 2012 taxes Seller
is expecting a tax true up payment in July 2013 for 2012 taxes which amount the
parties agree, is entirely due and owing Seller. Then for the 2013 taxes, the
last installment of which will become due and payable in June 2014, such GSA
tenants will pay their full 2013 tax payment shortly thereafter and such payment
will need to be prorated between Seller and Purchaser. In order to avoid
extending the timeline for adjusting the 2013 GSA tax payment amounts into late
2014, Seller and Purchaser agree that with respect to the GSA tenants, at such
time as the 2013 tax bills become available, in addition to calculating the tax
proration itself, the parties will calculate the GSA 2013 tax payment amounts
under the GSA leases and prorate such amounts between them after which when such
payments are made by the GSA, they shall be retained in full by Purchaser.

18

 

(b)      All rents and other sums receivable from tenants of the Property, which
were earned and attributable to the period prior to the Closing Date, will be
retained by Seller to the extent that such rents have been collected on or
before the Closing Date. Rents earned and attributable to the period beginning
on the Closing Date and thereafter will be paid to Purchaser by the tenants, or
credited to Purchaser at Closing (if such rents are received by Seller prior to
the Closing Date). Seller shall not be entitled to any credits at Closing for
any unpaid or delinquent rents as of the Closing Date. All payments from
tenants, on account of rent or otherwise, received by Seller after the Closing
Date, whether attributable to the period prior to or after the Closing Date,
shall be deemed to be held in trust by Seller for Purchaser and shall be
promptly delivered to Purchaser by Seller for application as provided in this
Section 14(b). All payments from tenants, on account of rent or otherwise,
received after the Closing Date by Purchaser and all amounts received from
Seller by Purchaser pursuant to the immediately preceding sentence, shall be
applied first to rent or other sums then due under the Leases attributable to
the period beginning on the Closing Date and continuing thereafter, and then to
payment to Seller on account of rents which were earned and attributable to the
period prior to the Closing Date but which were not paid prior to Closing. Any
customary out-of-pocket costs incurred by Purchaser in collection of delinquent
rentals shall be deducted by Purchaser prior to the payment to Seller on account
of delinquent rentals as provided herein. Purchaser shall use commercially
reasonable efforts to collect or attempt to collect delinquent rentals. Seller
shall not have the right to contact tenants to request payment of delinquent
rentals after the Closing Date, institute legal proceedings to collect such
delinquent rentals, or evict any tenant.

(c)      On the Closing Date, Seller shall deliver to Purchaser in cash, as a
credit against the Purchase Price or as an adjustment to the prorations provided
for elsewhere in this Section 14, as appropriate, an amount equal to all cash
security deposits made by tenants occupying the Property which were paid to
Seller by such tenants and which shall not have been applied by Seller or
otherwise pursuant to the Leases, together with interest owing thereon pursuant
to the applicable Lease, if any, and together with a listing of the tenants to
which such deposits and interest are owing.

(d)      All amounts payable, owing or incurred in connection with the Property
under the Contracts to be assumed by Purchaser under the Assignment and
Assumption shall be prorated as of the Closing Date and Seller shall be
responsible for all amounts payable under the Contracts which are to be
terminated as of Closing in accordance with the terms of this Agreement.

(e)      All utility deposits, if any, may be withdrawn by and refunded to
Seller, and Purchaser shall make its own replacement deposits for utilities as
may be required by the respective utilities involved.

(f)      The Earnest Money shall be paid to Seller at Closing and Purchaser
shall be entitled to a credit against the Purchase Price in the amount thereof.

(g)      All utility charges that are not separately metered to tenants shall be
prorated to the Closing Date and Seller shall obtain a final billing therefor
and pay any amounts owing therein for the period prior to the Closing Date and
Purchaser shall pay any amounts owing for the period on and after the Closing
Date. To the extent that utility bills cannot be handled in the foregoing
manner, they shall be prorated as of the Closing Date based on the most recent
bills available and reprorated when such final bills become known.

19

 

(h)      Purchaser shall pay its pro rata share (based on the portion of the
lease term from and after Closing), with Seller responsible for its pro rata
share (based on the portion of the lease term prior to Closing) of all leasing
commissions, tenant improvement costs and free rent payable with respect to new
Leases and extensions and expansions of existing Leases in each case entered
into after the Date of Agreement in accordance with the terms of this Agreement.
If Seller has paid such amounts prior to the Closing Date, Purchaser shall
reimburse Seller for Purchaser’s pro rata share of such payments at Closing. If
Seller has not paid such amounts prior to the Closing Date, Purchaser shall
receive a credit against the Purchase Price at Closing in an amount equal to
Seller’s pro rata share of such amounts.

(i)      Seller and Purchaser agree that as soon as reasonably possible after
the close of the calendar year 2013, the parties shall undertake a final master
reconciliation of CAM, taxes and other pass-throughs and additional rent with
respect to the Leases and the Property. Such reconciliation shall be final.
Purchaser shall prepare the tenant reconciliations for Seller’s review.
Purchaser shall transmit such information to the tenants. To the extent the
reconciliation concludes that Seller owes any tenants at the Property
reimbursements due to the over collection of CAM, taxes and other pass-throughs
and additional rent for 2013, then Seller shall pay such amount to Purchaser
promptly after the delivery of the reconciliation. To the extent the
reconciliation concludes that Seller is owed amounts from any tenants at the
Property due to the under collection of CAM, taxes and other pass-throughs and
additional and percentage rent for 2013, then the reconciliations shall instruct
such tenants to make payment directly to Seller and Purchaser shall promptly pay
over to Seller any such amounts received by Purchaser from any such tenants.

(j)      Unless provided otherwise hereinabove, such other items as are
customarily prorated in a purchase and sale of the type contemplated hereunder
shall be prorated as of the Closing Date.

(k)      The provisions of this Section 14 shall survive for the Survival Period
or, with respect to Section 14(i), such longer period of time as is necessary to
complete the reconciliation contemplated therein.

15.      CLOSING COSTS.

Seller shall pay: (a) the costs of recording any releases required to clear
title to the Property, (b) Seller’s attorneys’ fees, (c) one-half of all escrow
closing fees and costs, and (d) the costs of the Title Commitment and the Title
Policy and of any curative endorsements to the Title Policy. Purchaser shall
pay: (i) the costs of recording the deed and related stamp tax, sales tax,
documentary transfer tax or other tax imposed on the transfer of the Property,
(ii) the costs of any non-curative endorsements or deletions to the Title
Policy, (iii) the costs of the Survey, (iv) Purchaser’s attorneys’ fees, and
(v) one-half of all escrow closing fees and costs. Any other costs and expenses
of Closing not provided for in this Section 15 or in other provisions of this
Agreement shall be allocated between Purchaser and Seller in accordance with the
custom in the county in which the Property is located.

20

 

16.      POSSESSION.

Possession of the Property shall be delivered to Purchaser at Closing, free and
clear of all liens and claims other than Permitted Exceptions, Purchaser
Exceptions and the rights of the tenants identified on the Rent Roll and of the
licensees set forth on Exhibit E, in the same condition as it exists on the Date
of Agreement, ordinary wear and tear excepted and except as provided in
Sections 12 and 13 hereof. Purchaser shall have the right to inspect the
Property at any reasonable time prior to Closing to verify that the condition of
the Property is as required under this Agreement.

17.      DEFAULT.

If Seller defaults hereunder prior to Closing and fails to cure such default
within three (3) days after written notice of such default, or if prior to
Closing it is determined that the representations and warranties set forth in
this Agreement shall not be true and correct in all material respects on the
Date of Agreement and as of the Closing Date, then Purchaser’s sole remedy shall
be to either (a) terminate this Agreement and receive a return of the Earnest
Money (less $100 which shall be paid to Seller in any event), in which event
each of the parties hereto shall be relieved of any further obligation to the
other arising by virtue of this Agreement (except for obligations that are
expressly intended to survive the termination of this Agreement), or (b) pursue
specific performance of this Agreement. In no event shall Seller be liable for
any actual, special, punitive, speculative or consequential damages if the
Closing does not occur. Notwithstanding the foregoing, if the Closing does not
occur due to Seller’s willful misconduct, then in addition to its rights set
forth above, Purchaser shall be entitled to recover from Seller its actual
demonstrable costs associated with the transaction contemplated by this
Agreement up to $150,000. If the Closing occurs, in no event shall Seller be
liable for any special, punitive, speculative or consequential damages, nor
shall Seller’s liability under any representation, warranty, certification,
covenant, agreement, proration, reproration, obligation or indemnity made
hereunder or under any of the Closing Documents or otherwise in connection with
the transactions contemplated herein (other than with respect to amounts payable
under this Agreement for brokerage fees for the purchase and sale contemplated
hereby, leasing commissions and other leasing costs for which Seller is
responsible hereunder, and liability under Seller Estoppel Certificates) exceed
Two Million Five Hundred Thousand Dollars ($2,500,000) in the aggregate (the
“Seller’s Maximum Liability”). From the Closing Date through the end of the
Survival Period, Seller agrees to maintain a net worth of not less than the
Seller’s Maximum Liability. None of Seller’s partners, members, managers,
officers, agents or employees shall have any personal liability of any kind or
nature or by reason of any matter or thing whatsoever under, in connection with,
arising out of or in any way related to this Agreement, the Closing Documents or
the transactions contemplated herein, and Purchaser waives for itself and for
anyone who may claim by, through or under Purchaser any and all rights to sue or
recover on account of any such alleged personal liability. If Purchaser defaults
hereunder prior to Closing and fails to cure such default within three (3) days
of written notice of such default, this Agreement shall terminate and Seller
shall retain the Earnest Money and any interest thereon as liquidated damages in
full settlement of all claims against Purchaser (with the

21

 

exception of claims against Purchaser related to obligations which are expressly
intended to survive the termination of this Agreement). The parties agree that
the amount of actual damages that Seller would suffer as a result of Purchaser’s
default prior to Closing would be extremely difficult to determine and have
agreed, after specific negotiation, that the amount of the Earnest Money is a
reasonable estimate of Seller’s damages and is intended to constitute a fixed
amount of liquidated damages in lieu of other remedies available to Seller and
is not intended to constitute a penalty. If Purchaser defaults hereunder or
under the Closing Documents after Closing including by failing to pay amounts
which are due and payable to Seller in connection with any post-Closing
reconciliations, and fails to cure such default within three (3) days of written
notice of such default, then Seller shall have all rights and remedies available
at law and equity. In no event shall Purchaser be liable for any special,
punitive, speculative or consequential damages. None of Purchaser’s partners,
members, managers, officers, agents or employees shall have any personal
liability of any kind or nature or by reason of any matter or thing whatsoever
under, in connection with, arising out of or in any way related to this
Agreement, the Closing Documents or the transactions contemplated herein, and
Seller waives for itself and for anyone who may claim by, through or under
Seller any and all rights to sue or recover on account of any such alleged
personal liability. The provisions of this Section 17 shall survive the Closing.

18.      NOTICES.

Any notice, approval, demand, request or other communication which either party
hereto may be required or may desire to give under this Agreement shall be in
writing and shall be deemed to have been properly given if (a) hand delivered
(effective upon delivery), (b) sent by a nationally recognized overnight
delivery service (effective one (1) business day after delivery to such courier
for overnight service), (c) sent by facsimile (effective upon confirmation of
transmission), or (d) sent by email (effective upon transmittal, provided that a
copy of such notice shall also be sent via one of the methods specified in (a)
or (b) above and scheduled for delivery on the following business day, or
effective upon receipt by sender of a reply email evidencing receipt), in each
case, prepaid (if applicable) and addressed in accordance with Line 11 or
Line 12 (as applicable) of the Summary Statement or to such other or additional
addresses as either party might designate by written notice to the other party.

19.      BROKERS.

Each of Seller and Purchaser represents and warrants to the other that it has
not dealt with any brokers, finders or agents with respect to the transaction
contemplated hereby other than the broker(s) set forth in Line 13 of the Summary
Statement. Seller shall be responsible for all fees, commissions and other
amounts due to Seller’s Broker as a result of the transactions contemplated
herein. Each party agrees to indemnify, defend and hold harmless the other
party, its successors, assigns and agents, from and against the payment of any
commission, compensation, loss, damages, costs, and expenses (including without
limitation attorneys’ fees and costs) incurred in connection with, or arising
out of, claims for any broker’s, agent’s or finder’s fees of any person claiming
by or through such party, except that Purchaser does not indemnify Seller for
claims by Seller’s Broker. The obligations of Seller and Purchaser under this
Section 19 shall survive the Closing and the termination of this Agreement.

22

 

20.      LEASING COSTS AND MANAGEMENT.

Except as provided in Section 14(h) hereof, Seller agrees to pay or discharge at
or prior to Closing all leasing commissions, costs for landlord and tenant
improvements and allowances, free rent, legal fees and other costs and expenses
(collectively, “Leasing Costs”)with respect to Leases in force as of or prior to
Closing including, without limitation, Leasing Costs identified as Seller’s
lease obligations on Exhibit H; provided, however, that Seller shall have no
obligation to pay, and as of Closing, Purchaser shall assume the obligation to
pay (i) all Leasing Costs identified as Purchaser’s lease obligations on Exhibit
H, and (ii) all Leasing Costs owed by Purchaser pursuant to the terms of
Section 14(h) above. On the Closing Date, Seller shall deliver evidence
reasonably satisfactory to Purchaser that any current management or leasing
agreements for the Property shall have been terminated. Notwithstanding anything
herein to the contrary, Purchaser agrees that even though Purchaser has directed
that Seller terminate any leasing agreements pursuant to Section 9(g), in the
event Purchaser enters into a lease after Closing with a tenant which appears on
the so-called protected list during the “tail” period as provided in any such
leasing agreement, that Purchaser (and not Seller) shall be responsible for any
commissions due under such leasing agreement disclosed to Purchaser prior to the
Approval Date. The obligations of Seller and Purchaser under this Section 20
shall survive the Closing and the termination of this Agreement.

21.      “AS IS” SALE.

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH HEREIN
AND IN THE CLOSING DOCUMENTS, PURCHASER ACKNOWLEDGES AND AGREES THAT IT WILL BE
PURCHASING THE PROPERTY BASED SOLELY UPON ITS INSPECTIONS AND INVESTIGATIONS OF
THE PROPERTY, AND THAT EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF
SELLER SET FORTH HEREIN AND IN THE CLOSING DOCUMENTS, PURCHASER WILL BE
PURCHASING THE PROPERTY “AS IS” AND “WITH ALL FAULTS”, BASED UPON THE CONDITION
OF THE PROPERTY AS OF THE DATE OF AGREEMENT, ORDINARY WEAR AND TEAR AND LOSS BY
FIRE OR OTHER CASUALTY OR CONDEMNATION EXCEPTED AND THAT SELLER MAKES NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF CONDITION, HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IN RESPECT OF THE PROPERTY.
WITHOUT LIMITING THE FOREGOING, PURCHASER ACKNOWLEDGES THAT, EXCEPT AS MAY
OTHERWISE BE SPECIFICALLY SET FORTH ELSEWHERE IN THIS AGREEMENT OR IN THE
CLOSING DOCUMENTS, NEITHER SELLER NOR ITS CONSULTANTS, BROKERS OR AGENTS HAS
MADE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND UPON WHICH PURCHASER IS
RELYING AS TO ANY MATTERS CONCERNING THE PROPERTY, INCLUDING BUT NOT LIMITED TO:
(I) THE CONDITION OF THE LAND OR ANY IMPROVEMENTS COMPRISING THE PROPERTY; (II)
THE EXISTENCE OR NON-EXISTENCE OF ANY POLLUTANT, TOXIC WASTE AND/OR ANY
HAZARDOUS MATERIALS OR SUBSTANCES; (III) ECONOMIC PROJECTIONS OR MARKET STUDIES
CONCERNING THE PROPERTY, OR THE INCOME TO BE DERIVED FROM THE PROPERTY; (IV) ANY
DEVELOPMENT RIGHTS, TAXES, BONDS, COVENANTS,

23

 

CONDITIONS AND RESTRICTIONS AFFECTING THE PROPERTY; (V) THE NATURE AND EXTENT OF
ANY RIGHT OF WAY, LEASE, LIEN, ENCUMBRANCE, LICENSE, RESERVATION OR OTHER TITLE
MATTER; (VI) WATER OR WATER RIGHTS, TOPOGRAPHY, GEOLOGY, DRAINAGE, SOIL OR
SUBSOIL OF THE PROPERTY; (VII) THE UTILITIES SERVING THE PROPERTY; (VIII) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
MAY ELECT TO CONDUCT THEREON; OR (IX) THE COMPLIANCE OF THE PROPERTY WITH ANY
ZONING, ENVIRONMENTAL, BUILDING OR OTHER LAWS, RULES OR REGULATIONS AFFECTING
THE PROPERTY. EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER
SET FORTH HEREIN AND IN THE CLOSING DOCUMENTS, SELLER MAKES NO REPRESENTATION OR
WARRANTY THAT THE PROPERTY COMPLIES WITH THE AMERICANS WITH DISABILITIES ACT OR
ANY FIRE CODE OR BUILDING CODE. PURCHASER HEREBY RELEASES SELLER FROM ANY AND
ALL LIABILITY IN CONNECTION WITH ANY CLAIMS THAT PURCHASER MAY HAVE AGAINST
SELLER, AND PURCHASER HEREBY AGREES NOT TO ASSERT ANY CLAIMS FOR CONTRIBUTION,
COST RECOVERY OR OTHERWISE, AGAINST SELLER, RELATING DIRECTLY OR INDIRECTLY TO
THE EXISTENCE OF ASBESTOS OR HAZARDOUS MATERIALS OR SUBSTANCES ON, OR
ENVIRONMENTAL CONDITIONS OF, THE PROPERTY, WHETHER KNOWN OR UNKNOWN. As used
herein, the terms “Hazardous Substances” and “HAZARDOUS MATERIALS OR SUBSTANCES”
mean (i) hazardous wastes, hazardous substances, hazardous constituents, toxic
substances or related materials, whether solids, liquids or gases, including but
not limited to substances defined as “hazardous wastes,” “hazardous substances,”
“toxic substances,” “pollutants,” “contaminants,” “radioactive materials,” or
other similar designations in, or otherwise subject to regulation under, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601 et seq.; the Toxic Substance Control Act, 15 U.S.C.
§2601 et seq.; The Hazardous Materials Transportation Act, 49 U.S.C. §1802; the
Resource Conservation and Recovery Act, 42 U.S.C. §9601. et seq.; the Clean
Water Act, 33 U.S.C. §1251; the Safe Drinking Water Act, 42 U.S.C. §300f et
seq.; the Clean Air Act, 42 U.S.C. §7401 et seq.; and in any permits, licenses,
approvals, plans, rules, regulations or ordinances adopted, or other criteria
and guidelines promulgated pursuant to the preceding laws or other similar
federal, state or local laws, regulations, rules or ordinance now or hereafter
in effect relating to environmental matters (collectively, “Environmental
Laws”); and (ii) any other substances, constituents or wastes subject to any
applicable federal, state or local law, regulation or ordinance, including any
Environmental Law, now or hereafter in effect, including but not limited to
(A) petroleum, (B) refined petroleum products, (C) waste oil, (D) waste aviation
or motor vehicle fuel and (E) asbestos. Purchaser acknowledges that having been
given the opportunity to inspect the Property, Purchaser is relying solely on
its own investigation of the Property and except for the representations and
warranties of Seller set forth herein and in the Closing Documents, not on any
information provided or to be provided by Seller. Purchaser further acknowledges
that the information provided and to be provided with respect to the Property
was obtained from a variety of sources, and that Seller (x) has not made any
independent investigation or verification of such information and (y) makes no
representations as to the accuracy or completeness of such information, except
as provided herein. The provisions of this Section 21 shall survive the Closing
Date.

24

 

22.      ASSIGNMENT.

Purchaser shall not have the right to directly or indirectly assign or transfer
this Agreement or any interest herein without the express written consent of
Seller (and any assignment or transfer in violation hereof shall be null and
void), and in the event Seller consents to such assignment or transfer,
Purchaser shall remain liable for, and the assignee or transferee shall assume,
all obligations of Purchaser hereunder. Notwithstanding the foregoing, provided
that Purchaser notifies Seller in writing in sufficient time to allow the
Closing to occur without delay or unreasonable burden, (a) Purchaser may assign
this Agreement to an entity controlling, controlled by or under common control
with Purchaser, however, such assignment shall not release Purchaser hereunder,
and/or (b) without assigning this Agreement or releasing Purchaser hereunder,
Purchaser may designate an entity controlling, controlled by or under common
control with Purchaser as the party to acquire or take assignment of, as
applicable, a portion of the Property; for instance the parking facility and
Leases and Contracts relating thereto. Seller acknowledges that the transaction
contemplated hereby may be part of a so-called 1031 exchange for Purchaser.
Seller agrees to cooperate in such exchange, including permitting any necessary
assignments, provided that Seller shall not be obligated to incur material
expense or increase its liability hereunder or otherwise as a result of such
exchange.

23.      MISCELLANEOUS.

(a)      Time is of the essence of each provision of this Agreement.

(b)      This Agreement and all provisions hereof shall extend to, be obligatory
upon and inure to the benefit of the respective heirs, legatees, successors and
permitted assigns of the parties hereto.

(c)      Except as provided herein, this Agreement contains the entire agreement
between the parties relating to the transactions contemplated hereby; provided,
however, that any separate confidentiality and/or access agreement by or between
the parties and relating to the Property shall remain in full force and not be
superseded or terminated.

(d)      This Agreement and any and all matters arising under, from or relating
to this Agreement or the Closing Documents shall be governed by and construed in
accordance with the laws of the State where the Land is located.

(e)      If any of the provisions of this Agreement or the application thereof
to any persons or circumstances shall, to any extent, be deemed invalid or
unenforceable, the remainder of this Agreement and the application of such
provisions to persons or circumstances other than those as to whom or which it
is held invalid or unenforceable shall not be affected thereby.

(f)      This Agreement and any document or instrument executed pursuant hereto
may be executed in any number of counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one and the same
instrument.

25

 

(g)      From and after the Date of Agreement and except as provided in the
Confidentiality Agreement or in Section 10(c) above, (i) until the Closing,
Purchaser and Seller shall jointly prepare and issue all releases of information
and press releases relating to the sale of the Property, and any inquiries
regarding the transaction contemplated hereby shall be responded to only after
consultation with the other party hereto and (ii) Purchaser agrees not to use
the names “Pearlmark” and/or “Broadreach” in any way with respect to the direct
or indirect acquisition or ownership of the Property. Notwithstanding anything
to the contrary contained herein, Purchaser may disclose any information with
respect to the transaction contemplated by this Agreement to and as required by
the U.S. Securities and Exchange Commission. The provisions of this Section
23(g) shall survive the Closing or earlier termination of this Agreement.

(h)      If either party institutes a legal action against the other relating to
this Agreement or any default hereunder, the unsuccessful party to such action
will reimburse the successful party for the reasonable expenses of prosecuting
or defending such action, including without limitation attorneys’ fees and
disbursements and court costs. The obligations under this Section 23(h) shall
survive the Closing or earlier termination of this Agreement.

(i)      This Agreement shall not be construed more strictly against one party
than against the other merely by virtue of the fact that the Agreement may have
been prepared primarily by counsel for one of the parties, it being recognized
that both Purchaser and Seller have contributed substantially and materially to
the preparation of this Agreement.

(j)      Intentionally Omitted.

(k)      If, under the terms of this Agreement and the calculation of the time
periods provided for herein, the Approval Date, the Closing Date or any other
date to be determined under this Agreement should fall on a Saturday, a Sunday,
a legal holiday or other date on which banks located in Chicago, Illinois and/or
Boston, Massachusetts are not open for business (all days other than such days,
“business days”), then such date shall be extended to the next business day.

(l)      A facsimile, scanned or photocopy signature on this Agreement, any
amendment hereto, any Closing Document (other than the deed) or any notice
delivered hereunder shall have the same legal effect as an original signature.

(m)      Each of Seller and Purchaser represent and warrant to the other that it
is not acting, directly or indirectly for, or on behalf of, any person, group,
entity or nation named by any Executive Order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, “Specially Designated National and Blocked Person,”
or other banned or blocked person, entity, or nation pursuant to any applicable
law that is enforced or administered by the Office of Foreign Assets Control,
and is not engaging in the transactions contemplated in this Agreement, directly
or indirectly, on behalf of, or instigating or facilitating such transactions,
directly or indirectly, on behalf of, any such person, group, entity or nation.
The provisions of this representation shall not apply to any person to the
extent such person’s interest in Purchaser is through publically traded shares
of ownership interest in Purchaser or its affiliates. This Section 23(m) shall
survive for the Survival Period.

26

 

(n)      Within ninety (90) days after the Closing, Purchaser may, at its sole
cost and expense, cause an independent accounting firm to prepare and deliver to
Purchaser (and Seller if requested by Seller in writing) an audit of the
historical statement of revenues and direct operating expenses of the Property
(the “Audit”) for the calendar years 2011, 2012 and 2013 (through the date of
Closing). In connection with the Audit, Seller acknowledges and agrees that (i)
the Audit may be included in any filing or filings, as the case may be, that
Purchaser (or any affiliate of Purchaser) is required to file with the
Securities and Exchange Commission, (ii) at Purchaser’s cost and expense, it
will reasonably cooperate with Purchaser and its independent accounting firm and
(iii) it will consent to the retention of Seller’s independent accounting firm
by Purchaser (or any affiliate of Purchaser) to prepare and deliver the Audit.
Purchaser expressly acknowledges and agrees that Seller is making no statement,
certification, representation or warranty of any kind or nature, express or
implied, with respect to the Audit or any information contained therein except
to the extent of any representations and warranties expressly set forth in this
Agreement. The provisions of this Section 23(n) shall survive the Closing.

(o)      Promptly following Closing, Seller and Purchaser shall each reasonably
cooperate with the other to obtain the execution by the GSA of Novation
Agreements required by the Leases with the GSA. Purchaser and Seller agree to
provide all reasonable and customary documentation and signatures required for
the novation of the GSA Leases. For the period of time between the Closing Date
and the GSA’s execution of Novation Agreements recognizing Purchaser as the new
“Lessor” for the GSA Leases (the “Pre-novation Period”), Purchaser acknowledges
that Seller will continue to be the GSA’s named “Lessor” under the GSA Leases.
However, after the Closing, Purchaser, at its cost and expense, shall be solely
responsible for the performance of any obligations under the GSA Leases relating
to the time from and after Closing and will defend, indemnify and hold harmless
Seller with respect thereto. Seller agrees to keep open during the Pre-novation
Period any bank accounts used for the receipt of payments under any GSA Leases
and to forward any such payments received after Closing to Purchaser reasonably
promptly after Seller’s receipt thereof. Upon Purchaser’s written request,
Seller agrees to cooperate during the Pre-novation Period with respect to the
submission of any invoices, claims, or other customary documents to the GSA
relating to tax escalations and other payments required by the GSA Leases.
Purchaser and Seller agree to make commercially reasonable efforts to obtain the
approval of GSA to make the effective date of the Novation Agreements the same
as the Closing Date. The provisions of this Section 23(o) shall survive the
Closing.

[Signature Page Follows]

 

27

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

PURCHASER:

 

FSP 1999 BROADWAY LLC

 

 

 

By:                                                     

Name:                                                

Title:                                                  

 

 

SELLER:

 

PEARLMARK BROADREACH 1999, L.L.C.

 

By: Aslan III 1999, L.L.C., a member

 

 

 

By: /s/ J. Matthew Haley        

Name: J. Matthew Haley         

Title: Managing Director         

               

 

 

 

 

 

28

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

PURCHASER:

 

FSP 1999 BROADWAY LLC

 

 

 

By: /s/ George J. Carter        

Name: George J. Carter        

Title: President                     

 

 

SELLER:

 

PEARLMARK BROADREACH 1999, L.L.C.

 

By: Aslan III 1999, L.L.C., a member

 

 

 

By: /s/ J. Matthew Haley        

Name: J. Matthew Haley         

Title: Managing Director         

               

 

 

 

 

 

 

 

 

 

29

 

EXHIBIT A

 

Legal Description

 

See Attached

A-1

 

EXHIBIT A
Legal Description

 

 

PARCEL 1:

 

A parcel of land in Section 34, Township 3 South, Range 68 West of the 6th P.M.,
consisting of Lots 5 through 23 of Block 158, East Denver, Lots 5 through 9 of
Block 158, Clement's Addition to Denver, Lots 8, 9 and Lots 17 through 23 of
Block "A", Clement's Addition to Denver and the 16 foot wide alley adjacent to
said lots.

 

EXCEPT that portion conveyed to the City and County of Denver in Book 2678 at
Page 281, City and County of Denver, State of Colorado, and being more
particularly described as follows:

 

Commencing at the True Point of Beginning at a point on the Northwesterly line
of Welton Street, a distance of 20 feet East at right angles from the North and
South centerline of Section 34, Township 3 South, Range 68 West of the 6th P.M.;
thence Northerly, a distance of 362.92 feet along the West line of Broadway and
parallel with the North and South centerline of said Section 34 to the Northeast
line of Lot 5, Block 158, Clement's Addition to Denver; thence along the
Northeasterly line of said Lot 5 which forms a clockwise interior angle of
134°48'15" to the previous course, a distance of 11.79 feet to the Southeasterly
line of California Street; thence along the Southeasterly line of California
Street which forms a clockwise interior angle of 90°02'28" to the previous
course, a distance of 300.56 feet to the Northeasterly line of 19th Street;
thence along the Northeasterly line of 19th Street which forms a clockwise
interior angle of 89°57'32" to the previous course, a distance of 267.64 feet to
the Northwesterly line of Welton Street; thence along the Northwesterly line of
Welton Street which forms a clockwise interior angle of 90°08'22" to the
previous course, a distance of 43.06 feet to the True Point of Beginning.

 

Together with that portion of the vacated alley adjacent to the subject property
as vacated by Ordinance No. 299, Series 1982.

 

EXCEPT that portion conveyed to the Archdiocese of Denver by General Warranty
Deed recorded March 20, 1985, under Reception No. 091452 and being more
particularly described as follows:

 

A parcel of land in Section 34, Township 3 South, Range 68 West of the 6th P.M.,
consisting of parts of Lots 10 through 14 of Block 158, East Denver, City and
County of Denver, State of Colorado, being more particularly described as
follows:

 

Commencing at a point of reference on the Northwesterly right-of-way line of
Welton Street, a distance of 20 feet East at right angles from the North-South
centerline of Section 34, Township 3 South, Range 68 West of the 6th P.M.;
thence due North, a distance of 362.92 feet along the West right-of-way line of
Broadway and parallel with the North-South centerline of said Section 34 to the
Northeast line of Lot 5, Block 158, Clement's Addition to Denver (For the
purpose of this legal description, the North South centerline of said Section 34
is assumed to bear due North); thence North 45°11'45" West, a distance of 11.79
feet along the Northeasterly line of said Lot 5 to the Southeasterly
right-of-way line of California Street; thence South 44°50'43" West, a distance
of 143.43 feet along said Southeasterly right-of-way line to the True Point of
Beginning; thence South 45°09' East, a distance of 7.73 feet; thence North
75°10' East, a distance of 7.54 feet; thence South 44°43' East, a distance of
7.63 feet; thence South 15°29' West, a distance of 5.46 feet; thence South
80°25' East, a distance of 0.48 feet; thence South 45°02' East, a distance of
18.66 feet; to a Point "A"; thence South 45°08' East, a distance of 17.73 feet;
thence South 44°42' West, a distance of 8.83 feet; thence South 45°07' East, a
distance of 19.37 feet; thence South 45°47' West, a distance of 5.65 feet;
thence South 45°12' East, a distance of 26.07 feet; thence South 44°48 West, a
distance of 5.15 feet; thence South 45°05' East, a distance of 12.89 feet;
thence South 17°13' West, a distance of 6.83 feet; thence South 45°29' West, a
distance of 11.51 feet; thence South 12°26' West, a distance of 11.98 feet;
thence South 44°40' West, a distance of 18.91 feet; thence South 77°56' West, a
distance of 11.93 feet; thence South 45°06' West, a distance of 11.10 feet;
thence South 76°25' West, a distance of 7.20 feet; thence North 45°45' West, a
distance of 13.63 feet; thence South 44°45' West, a distance of 5.29 feet;

 

Page 2 of 4

 

 

thence North 45°15' West, a distance of 23.23 feet; thence South 45°20' West, a
distance of 10.52 feet; thence North 45°16' West, a distance of 26.99 feet;
thence North 45°08' East, a distance of 4.40 feet to Point "B"; thence North
45°12' West, a distance of 12.83 feet; thence North 45°08' East, a distance of
4.60 feet; thence 45°13' West, a distance of 13.52 feet; thence North 44°47'
East, a distance of 3.70 feet; thence North 45°13' West, a distance of 4.62
feet; thence South 44°47' West, a distance of 1.06 feet; thence South 45°13
East, a distance of 0.25 feet; thence South 44°47' West, a distance of 1.46
feet; thence South 00°02' East, a distance of 1.94 feet; thence South 89°32'
West, a distance of 5.68 feet; thence North 00°34' West, a distance of 1.96
feet; thence North 45°06' West, a distance of 12.52 feet; thence North 89°36'
West, a distance of 1.95 feet; thence North 00°27' West, a distance of 4.99
feet; thence North 44°51' East, a distance of 99.31 feet along said
Southeasterly right-of-way line to the True Point of Beginning.

 

 

PARCEL II:

 

Lots 25 to 32, Inclusive, Block 157, Clement's Addition to the City of Denver,
City and County of Denver, State of Colorado.

 

 

 

 

 

 

Page 3 of 4

 

 

 

 

EXHIBIT B

 

List of Equipment, Fixtures and Personal Property

 

 

Desk Management / Accounting Office L-Return for Desk Management / Accounting
Office 4-Drawer Credenza Management / Accounting Office Hutch Management /
Accounting Office Printer 4050TN Laser-Jet Management / Accounting Office Dell
Optiplex 745 Computer / Monitor / Keyboard Management / Accounting Office 1
Office Chair Management / Accounting Office Filing Cabinet/Locking Shelf / 10
Drawer Management / Accounting Office Modular Desk Unit 3-Sided w/ 3 Drawers
Management / Managers Office Hutch w/ 2 locking Drawers Management / Managers
Office Office Chairs (3) Management / Managers Office ViewSonic Monitor
Management / Managers Office Dell Keyboard Management / Managers Office Drawer
Locking File Cabinet (5) Management / Managers Office Medium Oak Work Station
Management / Managers Office Samsung CLP-620ND Color Expression Printer
Management / Managers Office Dell Inspiron CPU (Including keyboard) Management /
Reception Office Gateway Speakers Management / Reception Office Gateway Flat
Screen Monitor Management / Reception Office Logitech Wireless Mouse Management
/ Reception Office HP LaserJet 2300N (B&W Printer) Management / Reception Office
Modular Desk Unit 3-Sided w/ 2 Drawers Management / Asset Manager Office Hutch
w/ 2 locking Drawers Management / Asset Manager Office Office Chairs (2)
Management / Asset Manager Office Wooden Book Shelf Management / Asset Manager
Office Desk Chair Management / Asset Manager Office Digital Video Recorder (3rd
floor) Security Department Logitech M-543 Mouse Security Department View Sonic
VE 155 Monitor Security Department Keyboard Security Department Sanyo Digital
Camera Security Department Stitz Video Camera Stand Security Department Systium
Computer Security Department Keytronics Mouse Security Department Keytronics
Keyboard Security Department Monitor Security Department PCI Network Adapter
10/100 Security Department Dell Computer Security Department 2 DVI to VGA
Converters (to use existing monitors) Security Department PCI Network Adapter
for Security Office PC Security Department Dell Computer for Security Cameras
DVR Security Department DVI to VGA Monitor Adapters for security desk Security
Department Dell Optiplex I546S Pc for Welton Street Parking Garage Security
Department LCD 20 Monitor for Welton Street Parking Garage Security Department
Acer Black Monitor for Main Computer Security Department 1 Speco Intensifier
Series Exterior Camera Security Department 2 GE Micro 5 PXNplus CPU for WSPG
Security Department FiretideFWB-105 Wireless Bridge Security Department FCWNX
Additional Single Client License Switch, Linksys 8 Port w/ Webview Converter,
USB to Serial Hawking Patch Cord, CAT6 25’ Black Security Department Dell
Computer – Rick’s Engineering Department Dell Inspiron 545 (with 20” LCD
monitor)– Scott’s Engineering Department HP Office Jet Printer – Scott’s
Engineering Department

B-1

 

 

Acer Laptop – On Call Engineering Department Tenant Power Sweeper Engineering
Department E-Z Go Utility Vehicle Engineering Department Ebbs Pressure Washer
Engineering Department Dell Latitude E6420 Laptop with Monitor Stand and Docking
Station Engineering Department Genie AWP Engineering Department Tennant Scrubber
/ Battery Operated Engineering Department Walker Brush  Gas Powered Engineering
Department EMS Computer – 29th Floor Engineering Department EMS Server – 29th
Floor Engineering Department EMS Computer – Lobby Engineering Department Brother
Printer – Rick’s Engineering Department Brother Printer – Engineer’s Engineering
Department John Deer Snow Brush & Thrower Engineering Department Small Hand
Tools Engineering Department Meters & Small Power Tools Engineering Department
Refrigerant Recovery Unit Engineering Department Refrigerant Recovery Tank #1
Engineering Department 2 Desks Engineering Department Office Chairs (4)
Engineering Department Desk Chairs (2) Engineering Department Panasonic TV –
29th Floor Engineering Department 10 Glove Mid Black Conference Room Swivel Tilt
Chairs Management Office / Conference Room 12’ Conference Table Management
Office/ 2-Drawer Wooden File Cabinet Conference Room Wooden Hutch Management
Office/ 46” Round Glass Top Table & 3 Chairs Management Office / Kitchen
Refrigerator Management Office / Kitchen Copy Machine Management Office /
Kitchen 2-34 x 26 Framed M Brangoccio Art Work 2-44 x 36 Framed J. de le Cruz
Art Work 1-37 x 28 Chalk Art “School Days” J. de le Cruz Art Work 1-80 x 44
Abstract Painting T. T. Poduska (conference room) Art Work 2-25 x 25 Oil
Paintings D. Dawson (32nd Floor) Art Work 2-37 x 37 Oil Painting D. Dawson Art
Work 1-54 x 72 Framed Oil Painting “1991 Broadway and Holy Ghost Church”
(Mezzanine) Art Work 1-24 x 48 Oil Painting “Journal III” Don Quade (Back
elevator lobby) Art Work 1-24 x 48 Mixed Media on Panel “Rain and River” Don
Quade (Back elevator lobby) Art Work 1-24 x 48 Mixed Media on Panel “Sound of
Silence” Don Quade (Back elevator lobby) Art Work 1-24 x 48 Mixed Media on Panel
Untitled Commission, Don Quade (Back elevator lobby) Art Work 1-60 x 60 Mixed
Media on Panel “Nature’s Quilt” Don Quade (End wall main entrance) Art Work 1-72
x 72 Mixed Media on Panel Untitled Commission, Don Quade (End wall atrium
entrance) Art Work 1-56 x 56 Oil on Canvas “View of Vernon” Amy
Solomon  (Hallway on shops side) Art Work 1-56 x 56 Oil on Canvas “Japanese
Garden” Amy Solomon (Hallway on shops side) Art Work Atrium Mobile, Barbara Baer
Art Work

B-2

 

 

93 x 48 x 6 Powdered Coated Steele Sculpture, Jonathan Hils Art Work 2 Corner
Ottomans Lobby 7 Armless Lounges Lobby 1 2 Seat Sofa Lobby 1 Arc Rec. Table
Lobby 2 Triangle Tables Lobby 1 Tufenikian Rug & Pad Lobby 75 Caper Stacking
Chairs Mezzanine Level Slim Line Mobile Lectern Mezzanine Level 4 Bretford
Powered Folding Tables Mezzanine Level 8 Bretford Non-Powered Folding Tables
Mezzanine Level 4 Bretford Pie Shaped Corner Pieces Mezzanine Level 5 Folding
Tables       Mezzanine Level 2 Treadmills Fitness Center 2 Crosstrainer Classics
w/ Upgraded Console Fitness Center 1 Stairclimber Fitness Center 2 Lifecycle
Upright Fitness Center 1 Multigym w/ Leg Ext/Curl, Platinum Fitness Center 2
Adjustable Benches, Platinum Fitness Center 1 DB Rack, 3-tier, shelf Fitness
Center 5-50# DB 12S Rubber S/HDL (10 pair) Fitness Center 2-55# DB 12S Rubber
S/HDL Fitness Center 2-60# DB 12S Rubber S/HDL Fitness Center 2-65# DB 12S
Rubber S/HDL Fitness Center 2-70# DB 12S Rubber S/HDL Fitness Center 1 65 cm
Fitball w/Pump, Pearl, 26” Fitness Center 23”x56” Fitness Mat, Blue, Commercial
Grade Fitness Center 5 Drawer Locking File Cabinet (3) Server Room ESI - Phone
System (includes below), ESI 48 button Phone (4), ESI 24 button Phone (7), ESI
12 button Phone (5) Server Room Iomega Ditto Zip Drive Server Room 7 Drawer
w/Wood Top Metal File Cabinet Server Room PowerEdge T310 Chassis Server
(Internal Removable Hard Disk Cartridge, Dell UPS Tower, Dell E Series E170S,
Dell Quiet Key Keyboard, Optical Mouse, and three (3) 250 GB 3.5” Hot Plug Hard
Drive) Server Room 2007 Turtle Top Bus (Building Shuttle) 1FDXE45S36DA62555    

 

B-3

 

EXHIBIT C

 

Security Deposit List

 

 

 

Classic Café $      3,800.00 Dudzic Law Firm, LLC   4,029.00 Petros & White, LLC
11,858.29 Fisher & Phillips, LLP 12,733.88 Andrus Boudreaux, LLC 17,385.00 Two
Degrees, LLC 14,421.00 Jester Gibson & Moore, LLP   8,081.90 Jones & Keller PC
22,897.33 Jones & Keller PC   2,887.50 Casey Family Programs   6,300.00 The
Kenney Group Inc.   9,528.42 BNP Associates Inc. 12,511.33 MGA Communications,
Inc.   8,079.17 Mortgage Cadence LLC 40,000.00 Economic Partners LLC   4,300.00
Knight Piesold & Co 62,517.65 BBC Research & Consulting Inc 29,128.50 First
Financial Equity Corp   8,102.08 FNPG Law PLLC   4,452.75 Promontory Financial
Group, LLC     244,582.08 Prototest, LLC   8,059.79 Berry Petroleum Company
90,000.00 Court Reporters Clearinghouse   4,645.50

 

 

C-1

 

EXHIBIT D

 

List of Contracts

See Attached and also Exhibit H.

Contract Subject Date/Term Parties Fees/Period CCTV and Access Control Services
March 15, 2013 - March 14, 2014 Fire Alarm Services, Inc $702.92/Monthly Chiller
Maintenance & Flakt Fan Annual Inspection January 1, 2013 - December 31, 2013
Haynes Mechanical Systems $13,646/Annually Electronic Recycling Month-to-Month
Rozco LLC dba Genesis Electronics Recycling As needed Electronic Recycling &
Lamp Recycling Month-to-Month Metech International, Inc. As needed Elevator
Maintenance * June 1, 2006 - May 31, 2016 Schindler Elevator Co.
$52,034.79/Quarter EMS System Month-to-Month Energy Services of Colorado, Inc.
$675/Monthly Energy Management System Upgrade ** 1/1/13 to 12/31/2013 Haynes
Mechanical $56,000 Exterior & Interior Landscape Month-to-Month Design
Perfected, Inc. $241.41/Monthly Exterior Landscape June 1, 2012 - May 31, 2013
Metco Landscape, Inc. $430/Monthly Exterior Landscape June 1, 2013 - May 31,
2014 Metco Landscape, Inc. $430/Monthly         Fitness Center & Mezzanine Cable
TV June 18, 2010 - June 17, 2015 Muzak, LLC $200.44/Monthly Fitness Equipment
Maintenance Month-to-Month Fitness Tech LLC As needed Garbage Compactor**
September 1, 2010 - August 31, 2015 Alpine Waste & Recycling $543/Monthly
Interior Landscaping Month-to-Month Design Perfected, Inc. $1,357.73/Monthly

D-1

 

 

IRS HVAC Maintenance July 1, 2012 - June 31, 2013 Haynes Mechanical Systems
$2,205.07/Monthly Janitorial Services January 1, 2013 - December 31, 2013 PBC
Commercial Cleaning Systems, Inc. Rates depend on occupied RSF Mechanical,
Plumbing & Electrical Consulting Engineers Month-to-Month MDP Engineering Group,
P.C. As needed Metal Maintenance Month-to-Month Reidy Metal Services, Inc.
$713.08/Monthly Pest Control Month-to-Month W.B. Sprague Company Inc.
$330.00/Monthly Postage Meter Month-to-Month Pitney Bowes $450.00/Quarterly
Property Restoration November 9, 2012 - November 8, 2013 Belfor Property
Restoration As needed Property Restoration November 15, 2012 - November 14, 2013
Belfor USA Group, Inc. As needed Radio Maintenance Month-to-Month Communications
Systems, Inc. & KNS Communications Consultants $222.26/Monthly Riser Management
Month-to-Month Summit Riser Systems None Security Services January 1, 2013 -
December 31, 2013 Advantage Security, Inc. $30,431.94/Month Snow Removal October
2, 2012 - May 31, 2013 Metco Landscape, Inc. As needed Space Planning &
Construction Drawings Month-to-Month Waring Associates As needed Staff Mobile
Phones September 3, 2012 - September 2, 2014 Verizon Wireless $432.00/Monthly

D-2

 

 

Staff Uniforms No Contract Cintas Varies/Monthly Tax Consultant Services January
1, 2013 - December 31, 2013 Thomson Reuters Varies/Annually Trash & Recycling
Removal November 8, 2012 - May 31, 2013 Waste Management of Colorado, Inc.
$815.00/Monthly Leasing January 1, 2013 - December 31, 2014 Transwestern leasing
$1.00/RSF/Year Yrs 1-5 and $0.50/RSF/Year Yrs 6+ Parking Consultant Services
December 31, 2011 - December 31, 2014 ECI Investment Advisors $3,000 - Quarterly
Property Management January 1, 2013 - December 31, 2013 Transwestern Property
Management 1.5% of Gross Rev / 3% CMF Welton Street Parking Garage Management &
Valet Services January 1, 2013 - December 31, 2015 Propark, Inc.
$1,666.67/Monthly Window Cleaning Month-to-Month Bob Popp Building Services,
Inc. Varies/Annually Work Order System Month-to-Month Angus Anywhere
$587.90/Monthly 2 Yr Roofing Guarantee** 4/17/2012 to 4/16/14 Colorado Moisture
Control None 10 Year Limited Roof Warranty ** 4/17/2012 to 4/16/22 Karnak
Corporation None 10 Year Roof Maintenance Agreement **
Engagement Agreement * 4/17/2012 to 4/16/22 Colorado Moisture Control
Cushman & Wakefield None

 

* This Contract is “not assignable”.

** This Contract is “not terminable”.

 

 

 

D-3

 

EXHIBIT E

 

List of Licenses

 

 

Shuttle Registration – State of Colorado dated 3/6/13

 

Access Agreement 3/13/12 to 3/12/15 tw telecom of colorado llc $450/Monthly -
Revenue Fiber Optic Telecommunications License Agreement February 1, 2010 -
January 31, 2015 Cogent Communications Inc. (10%) of Gross or $600 per month -
Revenue Rooftop License Agreement November 1, 2010 - October 31, 2013
Directlink, LLC $1,500 Monthly - Revenue Telecommunications License Agreement
Month-To-Month Reliance Globalcom Services, Inc. $1,475 Monthly - Revenue
Telecommunications License Agreement Month-To-Month MCI Metro Access
Transmission Services / Verizon Wireless $500 Monthly - Revenue
Telecommunications Provider August 13, 2010 - August 12, 2013 Integra Telecom,
Inc. $820.00/Monthly- Revenue

 

 

E-1

 

EXHIBIT F

 

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is made and entered into on this
3rd day of April, 2013, by and among PEARLMARK BROADREACH 1999, L.L.C. (the
“Seller”), FSP 1999 BROADWAY LLC (the “Purchaser”) and FIRST AMERICAN TITLE
INSURANCE COMPANY (the “Escrow Agent”).

RECITALS

A.      Seller and Purchaser have entered into that certain Real Estate Purchase
and Sale Agreement of even date herewith, as the same may hereafter be amended
and/or assigned as provided therein (the “Agreement”), providing for the sale by
Seller of property commonly known as 1999 Broadway and 2099 Welton Street,
Denver, Colorado (the “Property”).

B.      The parties wish to enter into this Escrow Agreement to provide for (1)
the holding and disposition of the earnest money under the Agreement, and (2)
the closing of the transaction contemplated by the Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1.      On or before April 8, 2013, Purchaser shall deliver to Escrow Agent
funds in the amount of $2,000,000 (the “Initial Earnest Money”). Escrow Agent
shall deliver to Purchaser an acknowledgment of receipt of a check or funds
representing the Earnest Money.

2.      On or before May 3, 2013 at 5:00 p.m. (Chicago time) (the “Approval
Date”) Purchaser may deliver to Escrow Agent a notice in the form of Schedule 1
attached hereto that Purchaser has elected to terminate the Agreement pursuant
to Section 10(a) of the Agreement (the “Approval Termination Notice”). In the
event that Purchaser shall deliver to Escrow Agent the Approval Termination
Notice on or before the Approval Date, Escrow Agent shall promptly deliver to
Purchaser the Initial Earnest Money, together with all interest earned thereon,
and this Escrow Agreement shall terminate. If Purchaser does not deliver the
Approval Termination Notice on or before the Approval Date, Purchaser shall
deliver to Escrow Agent within one (1) business day following the Approval Date
additional funds in the amount of $2,000,000 (such additional funds, together
with the Initial Earnest Money, the “Earnest Money”).

3.      Unless terminated pursuant to Paragraph 2 above, on or before the
Closing Date set forth in the Agreement:

a.      Seller will deposit or will cause to be deposited with the Escrow Agent
the following documents:

(1)Special Warranty Deed executed by Seller (the “Deed”);

(2)Bill of Sale executed by Seller (the “Bill of Sale”);

(3)Assignment and Assumption (of contracts, licenses, and leases) executed by
Seller (the “Assignment and Assumption”);

(4)Non-Foreign Affidavit executed by Seller;

F-1

 

(5)Evidence of Seller’s existence and authority to perform its obligations under
the Agreement;

(6)Current Rent Roll;

(7)A certificate executed by Seller recertifying the representations and
warranties contained in the Agreement; and

(8)Novation Agreements.

b.      Purchaser will deposit or will cause to be deposited the following
documents:

(1)Purchaser’s counterpart of the Assignment and Assumption executed by
Purchaser;

(2)Wire transfer of funds in the amount required to close as shown on the
Closing Statement; and

(3)Purchaser’s counterpart of the Novation Agreements.

c.      Purchaser and Seller (or their respective attorneys) will jointly
deposit the following:

(1)Closing and Proration Statement (the “Closing Statement”) and

(2)Transfer Tax Declarations, if applicable.

4.      When Escrow Agent has received all of the deposits listed in Paragraph 3
above and is prepared to issue an Owner’s Policy of Title Insurance (“Title
Policy”) having an effective date as of the date the Deed is recorded, in the
amount of the Purchase Price and insuring the title of Purchaser in the
Property, subject only to those matters permitted by the Agreement, Escrow Agent
is then authorized and instructed to simultaneously proceed as follows:

a.      Record the Deed.

b.      Pay the disbursements as shown on the Closing Statement from the funds
deposited by Purchaser.

c.      Deliver to Purchaser the Title Policy, the recorded Deed, the Bill of
Sale, one original of the Assignment and Assumption, the Rent Roll, the
recertification of the representations and warranties, the Closing Statement and
copies of all other deposits.

d.      Deliver to Seller one original of the Assignment and Assumption, the
Closing Statement and copies of all other deposits made hereunder.

5.      In the event all escrow deposits have not been received herein, if Title
Company is not prepared to issue the Title Policy or if Escrow Agent is not able
to comply with the other instructions contained herein on or before 2:00 p.m.
(Chicago time) on the Closing Date, Escrow Agent is hereby authorized and
directed to continue to comply with this Escrow Agreement until Escrow Agent has
received a written demand from any party hereto for the

F-2

 

return of the deposits made hereunder by said party. Upon receipt of such
demand, Escrow Agent is hereby authorized and directed to return to the party
making such demand the deposits made by such party without notice to any other
party and may return all remaining deposits to the respective depositors
thereof, except that, notwithstanding the terms hereof, (A) joint deposits shall
be destroyed, and (B) the Earnest Money, together with interest earned thereon,
shall be retained by Escrow Agent, until Escrow Agent receives a joint
instruction executed by Purchaser and Seller. Notwithstanding the foregoing, if
the Deed has been recorded, then prior to returning any deposits to Purchaser,
Escrow Agent must receive and record a quit claim deed of reconveyance
reconveying the Property to the grantor in the Deed deposited by Seller, and
Title Company must be prepared to issue an owner’s policy of title insurance in
the amount stated herein insuring the title of Seller, free and clear of acts
done or suffered by or judgments against Purchaser. Seller shall pay for the
recording of the reconveyance deeds and the title policy.

6.      Escrow Agent shall invest all funds held hereunder in such investments,
or types thereof and with such financial institutions, as shall be designated in
writing by Purchaser. If Purchaser does not designate any investments, then the
funds shall be held by Escrow Agent in a non-interest bearing account, in a
financial institution which has FDIC insurance covering up to $250,000 of such
funds. Interest shall accrue to the benefit of, and risk of loss shall be borne
by, Purchaser.

7.      It is agreed that the Escrow Agent shall have no obligation or liability
hereunder except as a depositary to retain the cash that may be deposited with
it hereunder and to dispose of the same in accordance with the terms hereof. The
Escrow Agent shall be entitled to rely and act upon any written instrument
received by it from either party, and if a corporation, purporting to be
executed by an officer thereof, and if a partnership, purporting to be executed
by a general partner thereof and shall not be required to inquire into the
authority of such officer or partner or the correctness of the facts stated in
said instrument. By acceptance of this Escrow Agreement, Escrow Agent agrees to
use its best judgment and good faith in the performance of any of its
obligations and duties under this Escrow Agreement and shall incur no liability
to any person for its acts or omissions hereunder, except for those acts or
omissions which may result from its gross negligence or willful misconduct. Upon
disposition by the Escrow Agent, in accordance with the terms hereof, of the
cash deposited with the Escrow Agent hereunder, the Escrow Agent shall be fully
and finally released and discharged from any and all duties, obligations, and
liabilities hereunder.

8.      The Escrow Agent shall be reimbursed for any reasonable expenses
incurred by it hereunder, including the reasonable fees of any attorneys that it
may wish to consult in connection with the performance of its duties hereunder.
Such compensation and expenses shall be paid and reimbursed to the Escrow Agent
one-half by Purchaser and one-half by Seller.

9.      In the event of a dispute between any of the parties hereto as to their
respective rights and interests hereunder, the Escrow Agent shall be entitled to
hold any and all cash then in its possession hereunder until such dispute shall
have been resolved by the parties in dispute and the Escrow Agent shall have
been notified by instrument jointly signed by all of the parties in dispute, or
until such dispute shall have been finally adjudicated by a court of competent
jurisdiction.

F-3

 

10.      Any notice or other communication that any party may be required or may
desire to give hereunder shall be delivered as set forth in the Agreement.

11.      The Escrow Agent hereby consents and agrees to all of the provisions
hereof, and agrees to accept, as Escrow Agent hereunder, all cash and documents
deposited hereunder, and agrees to hold and dispose of said cash and documents
deposited hereunder in accordance with the terms and provisions hereof.

12.      This Escrow Agreement and all of the provisions hereof shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
legal representatives, successors and assigns.

13.      This Escrow Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

14.      Escrow Agent (the "Reporting Person"), by its execution hereof, hereby
assumes all responsibilities for information reporting required under Section
6045(e) of the Code. Seller and Purchaser each hereby agree (i) to provide to
the Reporting Person all information and certifications regarding such party, as
reasonably requested by the Reporting Person or otherwise required to be
provided by a party to the transaction described under Section 6045 of the Code,
(ii) to provide to the Reporting Person such party's taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct,
and (iii) the addresses for Seller and Purchaser, as applicable, are as set
forth in Lines 11 and 12 of the Summary Statement of the Agreement, and the real
estate subject to the transfer provided for in the Agreement is legally
described in Exhibit A thereto.

[Signature Page Follows]

 

F-4

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed the day and year first above written.

 

 

 

SELLER:

 

PEARLMARK BROADREACH 1999, L.L.C.

 

By: Aslan III 1999, L.L.C., a member

 

 

 

By: /s/ J. Matthew Haley        

Name: J. Matthew Haley         

Title: Managing Director         

           

 

 

 

PURCHASER:

 

FSP 1999 BROADWAY LLC

 

 

 

By:                                        

Name:                                   

Title:                                     

 

 

 

 

 

ESCROW AGENT:

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

By:                                    

Its: Authorized Agent

 

F-5

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed the day and year first above written.

 

 

 

SELLER:

 

PEARLMARK BROADREACH 1999, L.L.C.

 

By: Aslan III 1999, L.L.C., a member

 

 

 

By: /s/ J. Matthew Haley        

Name: J. Matthew Haley         

Title: Managing Director         

           

 

 

 

PURCHASER:

 

FSP 1999 BROADWAY LLC

 

 

 

By: /s/ George J. Carter        

Name: George J. Carter        

Title: President                     

 

 

 

 

 

ESCROW AGENT:

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

By:                                    

Its: Authorized Agent

 

F-6

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed the day and year first above written.

 

 

 

SELLER:

 

PEARLMARK BROADREACH 1999, L.L.C.

 

By: Aslan III 1999, L.L.C., a member

 

 

 

By: /s/ J. Matthew Haley        

Name: J. Matthew Haley         

Title: Managing Director         

           

 

 

 

PURCHASER:

 

FSP 1999 BROADWAY LLC

 

 

 

By:                                        

Name:                                   

Title:                                     

 

 

 

 

 

ESCROW AGENT:

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

By: /s/ James McIntosh     

Its: Authorized Agent
      James McIntosh

 

 

F-7

 

Schedule 1 to Escrow Agreement

 

APPROVAL TERMINATION NOTICE

 

 

The undersigned does hereby affirm and state that the undersigned, as Purchaser
under that certain Real Estate Purchase and Sale Agreement dated April 3, 2013,
as amended and/or assigned, providing for the sale of property commonly known as
1999 Broadway and 2099 Welton Street, Denver, Colorado, Purchaser has terminated
the Agreement pursuant to Section 10(a) thereof.

The undersigned hereby demands return of all earnest money deposited under the
Agreement, including interest thereon, in accordance with the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Approval Termination
Notice on this ___ day of ___________, 2013.

 

PURCHASER

 

FSP 1999 BROADWAY LLC

 

 

By: ________________________________

Name: ______________________________

Title: ______________________________

 

 

F-8

 

EXHIBIT G-1

 

Upon recording this instrument should

be returned to:

 

Venable LLP
1270 Avenue of the Americas
New York, New York 10020
Attn: Brian N. Gurtman, Esq.

 

 

 

SPECIAL WARRANTY DEED

PEARLMARK BROADREACH 1999, L.L.C., a Delaware limited liability company with an
address at 200 West Madison Street, Suite 3200, Chicago, IL 60606 (“Grantor”),
for and in consideration of the sum of Ten and No/100 Dollars ($10.00) cash and
other good and valuable consideration to it paid by FSP 1999 BROADWAY LLC, a
Delaware limited liability company (“Grantee”), has GRANTED, BARGAINED, SOLD and
CONVEYED and by these presents does GRANT, BARGAIN, SELL AND CONVEY unto Grantee
the tract of land (the “Land”) in Denver County, Colorado more fully described
on Exhibit A hereto, together with all improvements thereon and all or Grantor’s
right, title and interest, if any, in and to all easements, rights-of-way,
rights and appurtenances appertaining thereto (the “Property”).

This Special Warranty Deed is executed by Grantor and accepted by Grantee
subject to validly existing and enforceable rights, interests and estates, if
any do in fact exist, but only to the extent that the same do in fact exist, of
third parties in connection with those items set out and listed in Exhibit B
hereto (the “Encumbrances”).

GRANTOR HAS EXECUTED AND DELIVERED THIS SPECIAL WARRANTY DEED AND HAS CONVEYED
THE PROPERTY, AND GRANTEE HAS ACCEPTED THIS SPECIAL WARRANTY DEED AND HAS
PURCHASED THE PROPERTY, “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS” AND WITHOUT
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, EXCEPT FOR THE
SPECIAL WARRANTY OF TITLE EXPRESSLY SET FORTH HEREIN AND THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE REAL ESTATE PURCHASE AND SALE AGREEMENT DATED APRIL
3, 2013, AS AMENDED AND/OR ASSIGNED, BETWEEN GRANTOR AND GRANTEE AND IN THE
RECERTIFICATION OF REPRESENTATIONS AND WARRANTIES DELIVERED CONTEMPORANEOUSLY
HEREWITH BY GRANTOR TO GRANTEE PURSUANT TO SUCH REAL ESTATE PURCHASE AND SALE
AGREEMENT.

G-1-1

 

TO HAVE AND TO HOLD the Property unto Grantee, its successors and assigns
forever; and Grantor does hereby bind itself and its successors and assigns to
WARRANT and FOREVER DEFEND all and singular the Property, subject to the validly
existing and enforceable rights, if any, of third parties in connection with the
Encumbrances, unto Grantee, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under Grantor, but not otherwise.

Address of Grantee: FSP 1999 BROADWAY LLC, 401 Edgewater Place, Suite 200,
Wakefield, Massachusetts 01880-6210

WITNESS THE EXECUTION HEREOF effective as of July 1, 2013.

 

GRANTOR:

 

PEARLMARK BROADREACH 1999, L.L.C.

 

By: Aslan III 1999, L.L.C., a member

 

 

By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

STATE OF ILLINOIS ) SS   )   COUNTY OF COOK ) SS

 

 

This instrument was acknowledged before me on July 1, 2013, by
___________________________________, a managing director of Aslan III 1999,
L.L.C. as the act and deed of said entity.

 

 

 

____________________________________

Name:
Notary Public in and for
The State of Illinois

        (Seal of Notary) My commission expires:

 

 

G-1-2

 

Exhibit A to Special Warranty Deed

 

LEGAL DESCRIPTION

 

1999 Broadway and 2099 Welton Street, Denver, Colorado

 

See Attached

 

G-1-3

 

Exhibit B to Special Warranty Deed

 

Permitted Exceptions

 

 

G-1-4

 

EXHIBIT G-2

 

BILL OF SALE

 

PEARLMARK BROADREACH 1999, L.L.C., a Delaware limited liability company
(“Seller”), in consideration of the sum of Ten and No/100 Dollars ($10.00), in
hand paid, and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, does hereby sell, assign,
transfer, and set over to FSP 1999 BROADWAY LLC, a Delaware limited liability
company (“Purchaser”), the following personal property presently located on the
real estate commonly known as 1999 Broadway and 2099 Welton Street, Denver,
Colorado (the “Property”): all Seller’s fixtures attached to the Property and
equipment located at and used in connection with the ownership, operation and
maintenance thereof, including without limitation, all heating, lighting, air
conditioning, ventilating, plumbing, electrical or other mechanical equipment
and any personal property described on Schedule 1 attached hereto.

Seller does hereby covenant with Purchaser that at the time of delivery of this
Bill of Sale, the Personal Property is free from all encumbrances made by Seller
and that Seller will warrant and defend the same against the lawful claims and
demands of all persons claiming by, through or under Seller, but against none
other. SELLER HEREBY DISCLAIMS, AND PURCHASER HEREBY WAIVES ANY AND ALL
WARRANTIES OF MERCHANTABILITY OR WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE
WITH RESPECT TO THE PERSONAL PROPERTY BEING TRANSFERRED BY THIS INSTRUMENT.

EXECUTED this 1st day of July, 2013.

 

SELLER:

 

PEARLMARK BROADREACH 1999, L.L.C.

 

By: Aslan III 1999, L.L.C., a member

 

 

By: ________________________________

Name: ______________________________

Title: _______________________________

 

G-2-1

 

Schedule 1 to Bill of Sale

 

PERSONAL PROPERTY

 

 

Desk Management / Accounting Office L-Return for Desk Management / Accounting
Office 4-Drawer Credenza Management / Accounting Office Hutch Management /
Accounting Office Printer 4050TN Laser-Jet Management / Accounting Office Dell
Optiplex 745 Computer / Monitor / Keyboard Management / Accounting Office 1
Office Chair Management / Accounting Office Filing Cabinet/Locking Shelf / 10
Drawer Management / Accounting Office Modular Desk Unit 3-Sided w/ 3 Drawers
Management / Managers Office Hutch w/ 2 locking Drawers Management / Managers
Office Office Chairs (3) Management / Managers Office ViewSonic Monitor
Management / Managers Office Dell Keyboard Management / Managers Office Drawer
Locking File Cabinet (5) Management / Managers Office Medium Oak Work Station
Management / Managers Office Samsung CLP-620ND Color Expression Printer
Management / Managers Office Dell Inspiron CPU (Including keyboard) Management /
Reception Office Gateway Speakers Management / Reception Office Gateway Flat
Screen Monitor Management / Reception Office Logitech Wireless Mouse Management
/ Reception Office HP LaserJet 2300N (B&W Printer) Management / Reception Office
Modular Desk Unit 3-Sided w/ 2 Drawers Management / Asset Manager Office Hutch
w/ 2 locking Drawers Management / Asset Manager Office Office Chairs (2)
Management / Asset Manager Office Wooden Book Shelf Management / Asset Manager
Office Desk Chair Management / Asset Manager Office Digital Video Recorder (3rd
floor) Security Department Logitech M-543 Mouse Security Department View Sonic
VE 155 Monitor Security Department Keyboard Security Department Sanyo Digital
Camera Security Department Stitz Video Camera Stand Security Department Systium
Computer Security Department Keytronics Mouse Security Department Keytronics
Keyboard Security Department Monitor Security Department PCI Network Adapter
10/100 Security Department Dell Computer Security Department 2 DVI to VGA
Converters (to use existing monitors) Security Department PCI Network Adapter
for Security Office PC Security Department Dell Computer for Security Cameras
DVR Security Department DVI to VGA Monitor Adapters for security desk Security
Department Dell Optiplex I546S Pc for Welton Street Parking Garage Security
Department LCD 20 Monitor for Welton Street Parking Garage Security Department
Acer Black Monitor for Main Computer Security Department 1 Speco Intensifier
Series Exterior Camera Security Department 2 GE Micro 5 PXNplus CPU for WSPG
Security Department FiretideFWB-105 Wireless Bridge Security Department FCWNX
Additional Single Client License Switch, Linksys 8 Port w/ Webview Converter,
USB to Serial Hawking Patch Cord, CAT6 25’ Black Security Department Dell
Computer – Rick’s Engineering Department Dell Inspiron 545 (with 20” LCD
monitor)– Scott’s Engineering Department HP Office Jet Printer – Scott’s
Engineering Department

G-2-2

 

 

Acer Laptop – On Call Engineering Department Tenant Power Sweeper Engineering
Department E-Z Go Utility Vehicle Engineering Department Ebbs Pressure Washer
Engineering Department Dell Latitude E6420 Laptop with Monitor Stand and Docking
Station Engineering Department Genie AWP Engineering Department Tennant Scrubber
/ Battery Operated Engineering Department Walker Brush  Gas Powered Engineering
Department EMS Computer – 29th Floor Engineering Department EMS Server – 29th
Floor Engineering Department EMS Computer – Lobby Engineering Department Brother
Printer – Rick’s Engineering Department Brother Printer – Engineer’s Engineering
Department John Deer Snow Brush & Thrower Engineering Department Small Hand
Tools Engineering Department Meters & Small Power Tools Engineering Department
Refrigerant Recovery Unit Engineering Department Refrigerant Recovery Tank #1
Engineering Department 2 Desks Engineering Department Office Chairs (4)
Engineering Department Desk Chairs (2) Engineering Department Panasonic TV –
29th Floor Engineering Department 10 Glove Mid Black Conference Room Swivel Tilt
Chairs

Management Office / Conference Room

12’ Conference Table Management Office/ 2-Drawer Wooden File Cabinet Conference
Room Wooden Hutch Management Office/ 46” Round Glass Top Table & 3 Chairs
Management Office / Kitchen Refrigerator Management Office / Kitchen Copy
Machine Management Office / Kitchen 2-34 x 26 Framed M Brangoccio Art Work 2-44
x 36 Framed J. de le Cruz Art Work 1-37 x 28 Chalk Art “School Days” J. de le
Cruz Art Work 1-80 x 44 Abstract Painting T. T. Poduska (conference room) Art
Work 2-25 x 25 Oil Paintings D. Dawson (32nd Floor) Art Work 2-37 x 37 Oil
Painting D. Dawson Art Work 1-54 x 72 Framed Oil Painting “1991 Broadway and
Holy Ghost Church” (Mezzanine) Art Work 1-24 x 48 Oil Painting “Journal III” Don
Quade (Back elevator lobby) Art Work 1-24 x 48 Mixed Media on Panel “Rain and
River” Don Quade (Back elevator lobby) Art Work 1-24 x 48 Mixed Media on Panel
“Sound of Silence” Don Quade (Back elevator lobby) Art Work 1-24 x 48 Mixed
Media on Panel Untitled Commission, Don Quade (Back elevator lobby) Art Work
1-60 x 60 Mixed Media on Panel “Nature’s Quilt” Don Quade (End wall main
entrance) Art Work 1-72 x 72 Mixed Media on Panel Untitled Commission, Don Quade
(End wall atrium entrance) Art Work 1-56 x 56 Oil on Canvas “View of Vernon” Amy
Solomon  (Hallway on shops side) Art Work 1-56 x 56 Oil on Canvas “Japanese
Garden” Amy Solomon (Hallway on shops side) Art Work Atrium Mobile, Barbara Baer
Art Work

G-2-3

 

 

93 x 48 x 6 Powdered Coated Steele Sculpture, Jonathan Hils Art Work 2 Corner
Ottomans Lobby 7 Armless Lounges Lobby 1 2 Seat Sofa Lobby 1 Arc Rec. Table
Lobby 2 Triangle Tables Lobby 1 Tufenikian Rug & Pad Lobby 75 Caper Stacking
Chairs Mezzanine Level Slim Line Mobile Lectern Mezzanine Level 4 Bretford
Powered Folding Tables Mezzanine Level 8 Bretford Non-Powered Folding Tables
Mezzanine Level 4 Bretford Pie Shaped Corner Pieces Mezzanine Level 5 Folding
Tables Mezzanine Level 2 Treadmills Fitness Center 2 Crosstrainer Classics w/
Upgraded Console Fitness Center 1 Stairclimber Fitness Center 2 Lifecycle
Upright Fitness Center 1 Multigym w/ Leg Ext/Curl, Platinum Fitness Center 2
Adjustable Benches, Platinum Fitness Center 1 DB Rack, 3-tier, shelf Fitness
Center 5-50# DB 12S Rubber S/HDL (10 pair) Fitness Center 2-55# DB 12S Rubber
S/HDL Fitness Center 2-60# DB 12S Rubber S/HDL Fitness Center 2-65# DB 12S
Rubber S/HDL Fitness Center 2-70# DB 12S Rubber S/HDL Fitness Center 1 65 cm
Fitball w/Pump, Pearl, 26” Fitness Center 23”x56” Fitness Mat, Blue, Commercial
Grade Fitness Center 5 Drawer Locking File Cabinet (3) Server Room ESI - Phone
System (includes below), ESI 48 button Phone (4), ESI 24 button Phone (7), ESI
12 button Phone (5) Server Room Iomega Ditto Zip Drive Server Room 7 Drawer
w/Wood Top Metal File Cabinet Server Room PowerEdge T310 Chassis Server
(Internal Removable Hard Disk Cartridge, Dell UPS Tower, Dell E Series E170S,
Dell Quiet Key Keyboard, Optical Mouse, and three (3) 250 GB 3.5” Hot Plug Hard
Drive) Server Room 2007 Turtle Top Bus (Building Shuttle) N/A    

 

 

G-2-4

 

EXHIBIT G-3

 

ASSIGNMENT AND ASSUMPTION

 

 

For and in consideration of the sum of Ten and No/100 Dollars ($10.00), in hand
paid, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, PEARLMARK BROADREACH 1999, L.L.C., a Delaware
limited liability company (“Assignor”) hereby sells, transfers, conveys, assigns
and sets over unto FSP 1999 BROADWAY LLC, a Delaware limited liability company
(“Assignee”), the following described property (collectively, the “Assigned
Property”):

(1)      All of Assignor’s right, title and interest, as lessor, in and to all
leases, tenancies and rental or occupancy agreements (collectively, the
“Leases”) to occupy all or any portion of the real estate commonly known as 1999
Broadway and 2099 Welton Street, Denver, Colorado (the “Property”), together
with all modifications, extensions, amendments, novations and guarantees
thereof, as set forth on Schedule 1 attached hereto together with all rents due,
or to become due thereunder on or after the date hereof; and

(2)      all refundable lease security deposits under the Leases (to the extent
sums are being paid to Assignee on the date hereof); and

(3)      all of Assignor’s right, title and interest in and to all those
contracts, agreements, guarantees, warranties and indemnities affecting the
ownership, operation, management and maintenance of the Property listed on
Schedule 2 attached hereto (collectively, the “Contracts”); and

(4)      to the extent assignable without the payment of any fee (except in the
case of clause (iii) below) or the occurrence of any obligation, or the
execution of any documents (other than this Assignment and Assumption or in the
case of clause (iii) below standard short form domain name assignment
documentation) that create liability or reserve against the Assignor, all of
Assignor’s right, title and interest in and to all (i) to the extent in
Assignor’s possession or control, plans, drawings, specifications, blueprints,
surveys, (ii) licenses, franchises, occupancy and use certificates, permits,
entitlements, authorizations, consents, variances, waivers, approvals and the
like from any governmental or quasi-governmental entity or instrumentality
affecting the ownership, operation or maintenance of the Property, and (iii) the
website domain www.1999broadway.com and any other website domain name owned by
Seller and relating to the Property, including without limitation the items
listed on Schedule 3 attached hereto ((i), (ii) and (iii), collectively, the
“Licenses”).

G-3-1

 

Assignor does hereby covenant with Assignee that at the time of delivery of this
Assignment and Assumption, the Leases and Contracts are free from all
encumbrances made by Assignor and that Assignor will warrant and defend the same
against the lawful claims and demands of all persons claiming by, through or
under Assignor, but against none other. Except as to the special warranty of
title and any representation and warranty expressly set forth in the Real Estate
Purchase and Sale Agreement dated April 3, 2013 between Assignor and Assignee
(as the same may have been amended and/or assigned, the “Sale Agreement”), the
Assigned Property is conveyed “as is” and Assignor makes no other warranty with
respect thereto.

Assignor agrees to indemnify, protect, defend and hold Assignee harmless from
and against all liabilities, obligations, actions, suits, proceedings or claims,
and all costs and expenses (including, without limitation, reasonable attorneys’
fees and costs) incurred in connection with the Leases and Contracts, or any of
them, based upon or arising out of any breach or alleged breach of the Leases
and Contracts, or any of them, by Assignor occurring or alleged to have occurred
prior to the date hereof subject to Seller’s Maximum Liability as set forth in
the Sale Agreement.

EXECUTED this 1st day of July, 2013.

 

 

ASSIGNOR:

 

PEARLMARK BROADREACH 1999, L.L.C.

 

By: Aslan III 1999, L.L.C., a member

 

 

By: ________________________________

Name: ______________________________

Title: _______________________________

 

G-3-2

 

ACCEPTANCE

 

 

Assignee hereby accepts the foregoing assignment as of the date hereof and as of
such date hereby assumes the performance of all the terms, covenants and
conditions of the Assigned Property, including without limitation the obligation
to return the refundable lease security deposits under the Leases to the extent
the same are received as a credit at Closing, with respect to the period from
and after the date hereof.

Assignee agrees to indemnify, protect, defend and hold Assignor harmless from
and against all liabilities, obligations, actions, suits, proceedings or claims,
and all costs and expenses (including, without limitation, reasonable attorneys’
fees and costs) incurred in connection with the Leases and Contracts, or any of
them, based upon or arising out of any breach or alleged breach of the Leases
and Contracts, or any of them, occurring or alleged to have occurred on or after
the date hereof.

 

Date: July 1, 2013

 

 

ASSIGNEE:

 

FSP 1999 BROADWAY LLC

 

 

By: ________________________________

Name: ______________________________

Title: _______________________________

 

G-3-3

 

Schedule 1 to Assignment and Assumption

 

RENT ROLL

 

See Attached

 

G-3-4

 

Schedule 2 to Assignment and Assumption

 

CONTRACTS

 

G-3-5

 

Schedule 3 to Assignment and Assumption

 

LICENSES

 

Shuttle Registration – State of Colorado dated 3/6/13

 

Access Agreement 3/13/12 to 3/12/15 tw telecom of colorado llc $450/Monthly-
Revenue         Fiber Optic Telecommunications License Agreement February 1,
2010 - January 31, 2015 Cogent Communications Inc. (10%) of Gross or $600 per
month - Revenue         Rooftop License Agreement November 1, 2010 - October 31,
2013 Directlink, LLC $1,500 Monthly - Revenue         Telecommunications License
Agreement Month-To-Month Reliance Globalcom Services, Inc. $1,475 Monthly -
Revenue         Telecommunications License Agreement Month-To-Month MCI Metro
Access Transmission Services / Verizon Wireless $500 Monthly - Revenue        
Telecommunications Provider August 13, 2010 - August 12, 2013 Integra Telecom,
Inc. $820.00/Monthly- Revenue

 

G-3-6

 

EXHIBIT G-4

 

FORM OF NOVATION AGREEMENT

 

See Attached

 

Or if no form is attached, the GSA’s standard form of novation agreement
commonly in use in the Denver, Colorado metropolitan area for commercial
multi-tenant high rise office properties.

 

 

G-4-1

 

EXHIBIT H

 

Disclosure of Lease Matters

 

1.      Seller’s Lease Obligations:

 

·Pursuant to its Lease, Promontory Financial is entitled to a $298,155 TI
allowance for expansion Suites 1150 & 1600 of which $277,848 remains outstanding
after the $20,306 spent to date in design fees.  Tenant is responsible for any
TI costs above such amount.  Any unused TI amount is forfeited. Seller has not
yet signed any Contract for such work for the premises other than the design
work. Leasing commissions in the amount of $13,552 and $27,105 have been paid to
Transwestern and Cassidy Turley Fuller Real Estate, respectively, and $13,552
and $27,105 will be due to such respective brokers upon rent commencement. At
Closing, Seller shall give Purchaser a credit for any remaining unpaid amounts
of the TI allowance and leasing commissions and Purchaser shall assume all
Contracts and obligations relating to the foregoing. Alternatively, at Closing,
at Seller’s option, Seller shall escrow any remaining unpaid amounts of the TI
allowance and leasing commissions pending completion of such work. Also at
Closing, Seller shall give Purchaser a credit for any remaining free rent
related to Promontory Financial’s Suites 1150 and 1600 for which it is entitled
to three months free rent commencing three months after recovery of such suites
all as set forth in the applicable Lease.

 

·Relating to the Department of Labor Lease for Suite 800, leasing commissions in
the amount of $3,807.50 have been previously paid to Transwestern and $3,807.50
will be due Transwestern provided the tenant does not exercise its termination
option under the Lease later this year. Any such commission would be due 9/7/13.
At Closing, Seller shall give Purchaser a credit for any remaining unpaid
amounts of the leasing commissions and Purchaser shall assume all Contracts and
obligations relating to the foregoing. Alternatively, at Closing, at Seller’s
option, Seller shall escrow any remaining unpaid amounts of the leasing
commissions pending resolution of the Lease termination issue.

 

·Pursuant to its Lease, the Internal Revenue Service is entitled to have new
carpet installed in its space in the seventh Lease year, approximately two years
from now. At Closing, Seller shall give Purchaser a credit for $500,000 in full
satisfaction of its obligation for the new carpet installation and Purchaser
shall assume all obligations relating to the foregoing.

 

2.      Purchaser’s Lease Obligations: none

 

 

H-1

 

EXHIBIT I-1

 

TENANT ESTOPPEL CERTIFICATE

 

____________________, 2013

 

 

 

Pearlmark Broadreach 1999, L.L.C.

200 West Madison Street

Suite 3200

Chicago, IL 60606

Attention: Tim McChesney

FSP 1999 BROADWAY LLC
401 Edgewater Place

Suite 200      
Wakefield, Massachusetts 01880

Attn: Jeffrey B. Carter



Ladies and Gentlemen:

 

_________________________________ (“Tenant”) acknowledges that (a) PEARLMARK
BROADREACH 1999, L.L.C., a Delaware limited liability company (“Landlord”) has
entered into an agreement with FSP 1999 BROADWAY LLC, a Delaware limited
liability company (“Purchaser”) for the sale and purchase of the building
commonly known as 1999 Broadway and 2099 Welton Street, Denver, Colorado (the
“Building”), (b) Landlord has requested Tenant to execute and deliver this
Tenant Estoppel Certificate to Purchaser and present and future lenders
providing financing with respect to the Building and related property (each, a
“Lender”), and (c) Purchaser, Lender and their respective successors and
assigns, will rely upon the certifications by Tenant in this Tenant Estoppel
Certificate in connection with the purchase and financing of the Building.

Tenant hereby certifies as follows:

1.      Tenant currently leases in the Building the premises (the “Premises”)
commonly known as “Suite _____,” pursuant to the terms and conditions of the
____________, dated _______________, between Landlord and Tenant, [as amended by
________________________] (the “Lease”). A true, correct and complete copy of
the Lease is attached hereto as Exhibit A. Except for the Lease, there are no
agreements (written or oral) or documents that are binding on Landlord in
connection with the lease of the Premises. The Lease is valid, binding and in
full force and effect, and has not been modified or amended in any manner
whatsoever except as shown on Exhibit A.

2.      The term of the Lease commenced on _______________, and including any
presently exercised option or renewal term, ends on ________________, subject to
any rights of Tenant to extend the term expressly set forth in the Lease. Tenant
has no rights to extend the term of the Lease except to the extent expressly set
forth in the Lease.

3.      Landlord has delivered possession of the Premises to Tenant, and Tenant
has accepted possession of, and currently occupies, the Premises.

I-1-1

 

4.      The current monthly base rent payable under the Lease is $___________,
and the current monthly payment payable under the Lease on account of taxes and
operating expenses payable under the Lease is $___________________. Tenant’s
percentage share of operating expenses and real estate taxes is _____%. Rent and
all other charges payable under the Lease on or before the date hereof have been
paid. No amounts of monthly base rent payable under the Lease have been prepaid
except through the end of the current calendar month, and no other charges
payable under the Lease have been prepaid for any period, other than estimated
payments of operating expenses and taxes. There are no applicable abatements on
rent or other charges now or hereafter existing under the Lease.

5.      All reconciliations of actual taxes and operating expenses for calendar
year 2012 adjust for facts] and all previous calendar years during Tenant’s
tenancy have been made and report(s) thereof delivered to Tenant, and any
payments therefor from Tenant or Landlord to the other party have been made.

6.      Tenant has no options, rights of offer, rights of refusal or other
rights to purchase all or any portion of the Building. Tenant has no options,
rights of offer, rights of refusal or other rights to expand the Premises or
lease any other premises in the Building, except to the extent expressly set
forth in the Lease.

7.      All obligations, if any, of Landlord under the terms of the Lease with
respect to improvements or repairs to the Premises have been fully performed,
and all allowances, reimbursements or other obligations of Landlord for the
payment of monies to or for the benefit of Tenant have been fully paid, all in
accordance with the terms of the Lease. [Adjust for Exhibit H]

8.      To Tenant’s knowledge, neither Landlord nor Tenant is in default in the
performance of any covenant, agreement or condition contained in the Lease, and
no event has occurred and no condition exists which, with the giving of notice
or the lapse of time, or both, would constitute a default by any party under the
Lease, and Tenant has no existing defenses, offsets or credits against the
payment of Rent or other sums to become due under the Lease or against the
performance of any of Tenant’s obligations under the Lease.

9.      Tenant is not the subject of any bankruptcy, insolvency or similar
proceeding in any federal, state or other court or jurisdiction.

10.      Tenant is in possession of the Premises and has not subleased any
portion of the Premises or assigned or otherwise transferred any of its rights
under the Lease.

11.      Landlord is holding _____________________ Dollars ($________________)
as a security deposit under the Lease. Tenant has provided no other security to
Landlord with respect to the Lease.

12.      Upon notice to Tenant that Purchaser has become the owner of Landlord’s
interest in the Premises under the Lease, Tenant will recognize Purchaser as the
landlord under the Lease and will pay rent and other amounts due thereunder to
Purchaser.

13.      The individual executing this Tenant Estoppel Certificate has the
authority to do so on behalf of Tenant and to bind Tenant to the terms hereof.

[Tenant Name]

 

____________________________________

By: _________________________________

Its: _________________________________

 

I-1-2

 

EXHIBIT A TO ESTOPPEL CERTIFICATE

 

LEASE

 

 

(See Attached)

 

I-1-3

 

EXHIBIT I-2

 

SELLER’S ESTOPPEL CERTIFICATE

 

____________________, 2013

 

FSP 1999 BROADWAY LLC
401 Edgewater Place

Suite 200
Wakefield, Massachusetts 01880

Attn: Jeffrey B. Carter

 

 

 

Ladies and Gentlemen:

 

PEARLMARK BROADREACH 1999, L.L.C., a Delaware limited liability company
(“Landlord” or “Seller”) entered into an agreement with FSP 1999 BROADWAY LLC, a
Delaware limited liability company (“Purchaser”) for the sale and purchase of
the building commonly known as 1999 Broadway and 2099 Welton Street, Denver,
Colorado (the “Building”). _________________ (“Tenant”) declined to execute and
deliver an estoppel certificate to Purchaser and present and future lenders
providing financing with respect to the Building and related property (each, a
“Lender”) and, accordingly, Seller is delivering this Seller’s Estoppel
Certificate. Seller acknowledges that Purchaser, Lender and their respective
successors and assigns, will rely upon the certifications by Seller in this
Seller’s Estoppel Certificate in connection with the purchase and financing of
the Building.

Seller hereby certifies as follows:

1.      Tenant currently leases in the Building the premises (the “Premises”)
commonly known as “Suite _____,” pursuant to the terms and conditions of the
____________, dated _______________, between Landlord and Tenant, [as amended by
________________________] (the “Lease”). A copy of the Lease is attached hereto
as Exhibit A. Except for the Lease, there are no agreements (written or oral) or
documents that are binding on Landlord in connection with the lease of the
Premises. The Lease is valid, binding and in full force and effect, and has not
been modified or amended in any manner whatsoever except as shown on Exhibit A.

2.      The term of the Lease commenced on _______________, and including any
presently exercised option or renewal term, ends on ________________, subject to
any rights of Tenant to extend the term expressly set forth in the Lease. Tenant
has no rights to extend the term of the Lease except to the extent expressly set
forth in the Lease.

3.      Landlord has delivered possession of the Premises to Tenant. To Seller’s
actual knowledge, Tenant is in possession of the Premises and has not subleased
any portion of the Premises or assigned or otherwise transferred any of its
rights under the Lease.

I-2-1

 

4.      The current monthly base rent payable under the Lease is $___________,
and the current monthly payment payable under the Lease on account of taxes and
operating expenses payable under the Lease is $___________________. Tenant’s
percentage share of operating expenses and real estate taxes is _____%. Rent and
all other charges payable under the Lease on or before the date hereof have been
paid. No amounts of monthly base rent payable under the Lease have been prepaid
except through the end of the current calendar month, and no other charges
payable under the Lease have been prepaid for any period, other than estimated
payments of operating expenses and taxes. Except as set forth in the Lease there
are no applicable abatements on rent or other charges now or hereafter existing
under the Lease.

5.      All reconciliations of actual taxes and operating expenses for calendar
year 2011/2012 adjust for facts and all previous calendar years during Tenant’s
tenancy therefor have been made and report(s) thereof delivered to Tenant, and
any payment therefor from Tenant or Landlord to the other party have been made.

6.      Tenant has no options, rights of offer, rights of refusal or other
rights to purchase all or any portion of the Building. Tenant has no options,
rights of offer, rights of refusal or other rights to expand the Premises or
lease any other premises in the Building, except to the extent expressly set
forth in the Lease.

7.      All obligations, if any, of Landlord under the terms of the Lease with
respect to improvements or repairs to the Premises have been fully performed,
and all allowances, reimbursements or other obligations of Landlord for the
payment of monies to or for the benefit of Tenant have been fully paid, all in
accordance with the terms of the Lease. [Adjust for Exhibit H]

8.      Neither Landlord nor Tenant is in default in the performance of any
covenant, agreement or condition contained in the Lease, and no event has
occurred and no condition exists which, with the giving of notice or the lapse
of time, or both, would constitute a default by any party under the Lease, and
Tenant has no existing defenses, offsets or credits against the payment of Rent
or other sums to become due under the Lease or against the performance of any of
Tenant’s obligations under the Lease.

9.      To Seller’s actual knowledge, Tenant is not the subject of any
bankruptcy, insolvency or similar proceeding in any federal, state or other
court or jurisdiction.

10.      Landlord is holding _____________________ Dollars ($________________)
as a security deposit under the Lease. Tenant has provided no other security to
Landlord with respect to the Lease.

 

 

PEARLMARK BROADREACH 1999, L.L.C.

 

By: Aslan III 1999, L.L.C., a member

 

 

By: ________________________________

Name: ______________________________

Title: _______________________________

 

I-2-2

 

EXHIBIT A TO ESTOPPEL CERTIFICATE

 

LEASE

 

 

(See Attached)

 

 

 

I-2-3

 

EXHIBIT J

 

RECERTIFICATION OF REPRESENTATIONS AND WARRANTIES

The undersigned hereby certifies to FSP 1999 BROADWAY LLC, a Delaware limited
liability company (“Purchaser”) that each of the representations and warranties
made in Section 8 of that certain Real Estate Purchase and Sale Agreement dated
April 3, 2013, as amended and/or assigned, by and between the undersigned and
Purchaser is true, correct and complete in all material respects as of the date
hereof except
________________________________________________________________________________________________________________



________________________________________________________________________________________________________________.

Dated: July 1, 2013

 

 

PEARLMARK BROADREACH 1999, L.L.C.

 

By: Aslan III 1999, L.L.C., a member

 

 

By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

J-1

 

EXHIBIT K

 

FORM OF TENANT NOTIFICATION LETTER

 

 

July 1, 2013

 

 

To the Tenants of 1999 Broadway and

2099 Welton Street, Denver, Colorado

 

Re:     NOTICE OF SALE

 

Ladies and Gentlemen:

 

We are pleased to inform you that the above referenced Property has been
acquired by FSP 1999 BROADWAY LLC, a Delaware limited liability company
("Purchaser"). All future communications and notices should now be directed, as
applicable, to:

 

FSP 1999 Broadway LLC

c/o FSP Property Management LLC

401 Edgewater Place, Suite 200

Wakefield, MA 01880

Attn:      Asset Manager

Phone:   (781) 557-1300

Fax:       (781) 557-1348

 

with a copy to:                          FSP 1999 Broadway LLC

c/o Franklin Street Properties Corp.

401 Edgewater Place, Suite 200

Wakefield, MA 01880

Attn: General Counsel

Phone: (781) 557-1300

Fax: (781) 246-2807

 

All future rent and other payments should now be directed and paid, as
applicable, to:

 

FSP 1999 Broadway LLC

 

Mailing address:

Franklin Street Properties Corp.

PO Box 845086

Boston, MA  02284-5086

 

FedEx address:

Franklin Street Properties Corp.

Citizens Bank

Lockbox Dept/MMF250 – Box 5086

20 Cabot Road

Medford, MA  02155-5086

 

 

 

Electronic Payment Instructions:

Citizens Bank

Boston, MA

ACH Routing #           

Account #                   

Account Name:      Franklin Street Properties Corp.

 

Lastly, please notify your insurance carrier and have it change the name of the
additional insured under any policies of insurance (required in your lease) to
the following: (1) FSP 1999 Broadway LLC; (2) Franklin Street Properties Corp.;
and (3) FSP Property Management LLC, and each of their successors and assigns.
Once this is done, please deliver an updated certificate of insurance to
Purchaser.

 

Thank you for your cooperation, and feel free to call if you have any questions.

 

Very truly yours,

 

FSP 1999 BROADWAY LLC,
a Delaware limited liability company

 

By: _________________________________

Name: George J. Carter

Title: President

 

PEARLMARK BROADREACH 1999, L.L.C.

 

By: Aslan III 1999, L.L.C., a member

 

 

By: __________________________________

Name: ________________________________

Title: _________________________________

 

 

 

SCHEDULE 8

 

 

DISCLOSURE

 

I.Section 8(a)(ii)

 

None

 

II.Section 8(a)(vi)

 

A person named Kaylene Johnson claims to have tripped on an elevator threshold
at the Property on November 10, 2011 when one of the elevators allegedly leveled
and shifted after the doors opened. The claim was tendered both to Seller’s
insurance carrier and to the Property’s elevator maintenance contractor,
Schindler Elevator. Schindler Elevator has accepted and is handling the claim
directly.

 

IIISection 8(a)(viii)

 

·Phase 1 Environmental Assessment Report Prepared for Broadreach Capital
Partners by ABCO, dated 9/13/2005, Project # 9062.

 

·ABCO Engineering, Consulting Service Limited Asbestos Assessment letter
agreement date 9/30/05 between ABCO and TIC. Resulting ABCO Project #9066 report
dated 10/7/05.

 

·Phase I Environmental Site Assessment - Dated January 25, 2013 - Prepared by
AMEC Environmental & Infrastructure, Inc. for Broadreach Capital Partners.

 

 

 

